01/09/2017




                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                              November 16, 2016 Session

CRYSTAL BLACKWELL, AS NEXT FRIEND TO JACOB BLACKWELL,
 A MINOR v. SKY HIGH SPORTS NASHVILLE OPERATIONS, LLC.

                 Appeal from the Circuit Court for Davidson County
                     No. 14C524 Thomas W. Brothers, Judge
                     ___________________________________

                           No. M2016-00447-COA-R9-CV
                       ___________________________________


In this interlocutory appeal, the defendant trampoline park argues that the trial court erred
by refusing to enforce a forum selection clause, a choice of law provision, and a waiver
of liability and indemnity clause against the minor plaintiff. Additionally, the minor
plaintiff argues that the trial court erred in denying his motion to alter or amend his
complaint to allow him to claim pre-majority medical expenses. We reverse the trial
court’s denial of the minor plaintiff’s motion to amend only to the extent that the minor
plaintiff may be permitted to assert pre-majority medical expenses that were paid by him
or that he is legally obligated to pay. We affirm the trial court in all other respects.
Affirmed in part, reversed in part, and remanded.

 Tenn. R. App. P. 9 Interlocutory Appeal; Judgment of the Circuit Court Affirmed
                     in Part; Reversed in Part; and Remanded

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and BRANDON O. GIBSON, J., joined.

David J. Weissman, Nashville, Tennessee, for the appellant, Crystal Blackwell, as next
friend of Jacob Blackwell, a minor.

Ben M. Rose and Joshua D. Arters, Brentwood, Tennessee, for the appellee, Sky High
Sports Nashville Operations, LLC.


                                        OPINION

                                       Background
       On July 3, 2012, Plaintiff/Appellant Crystal Blackwell (“Mother”) signed a
contract entitled “Customer Release of Liability and Assumption of Risk” (“the release”)
with Defendant/Appellee Sky High Sports Nashville Operations, LLC (“Sky High”) in
order for her son, Jacob Blackwell (“Son,” and, as represented by Mother as next friend
in this lawsuit, “Appellants”) to participate in activities at an indoor trampoline park
operated by Sky High. The release included a forum selection clause designating
California as the proper forum for litigation, a choice of law provision stipulating
California as the applicable law governing the contract, and a liability waiver on behalf of
both Mother and Son, as discussed in detail infra. The release further provided that it
would remain in effect for any future visits to Sky High until Son turned eighteen.
Mother and Son returned to Sky High to participate in trampolining activities on multiple
occasions after Mother signed the contract. On March 26, 2013, Son was allegedly
injured at Sky High while participating in a trampoline dodgeball tournament.
       On February 5, 2014, Appellants filed a complaint in the Davidson County Circuit
Court against “Sky High Sports Nashville, LLC.” The complaint alleged that Son moved
in an awkward fashion on a trampoline to dodge the ball and landed “awkwardly,” that
another player’s “double bounce” contributed to his awkward landing, and that Son
suffered from a torn patellar tendon and broken tibia as a result, necessitating surgery.
According to Appellants, Sky High “knew or should have known that playing dodgeball
on a trampoline was a very dangerous activity” and therefore was guilty of negligence.
The complaint further alleged that any warnings, disclaimers, or waivers of liability
signed by Mother were “void, invalid, and/or inadequate.” The complaint sought
damages, including past medical expenses, future medical expenses, pain and suffering,
emotional injury and suffering, loss of enjoyment of life, lost wages, and loss of
consortium in the amount of $500,000.00.
       On May 5, 2014, Sky High Sports Nashville, LLC filed an answer denying the
material allegations contained in the complaint. In addition, Sky High Sports Nashville,
LLC raised several affirmative defenses: (1) that Sky High Sports Nashville, LLC was
not the proper party; (2) that pursuant to the parties’ contract, California was the proper
forum and California law was applicable to the dispute; and (3) that Appellants’ claims
were barred by the release signed by Mother individually and on Son’s behalf. On
November 3, 2014, Sky High was substituted as the proper defendant by agreement of the
parties and an amended complaint was filed reflecting the change.
       On March 17, 2015, Sky High filed its motion to enforce the contract between the
parties. The motion first argued that any claims on behalf of Mother should be dismissed
because the release contained a forum selection clause, a choice of law provision, and a
waiver of liability, all of which were enforceable against Mother. Sky High also argued
that the forum selection clause, choice of law provision, and liability waiver should be
enforced against Son as well, despite “dated Tennessee authority to the contrary” which
did “not reflect the current state of the law.” In sum, Sky High offered the following
various alternative methods for resolving this dispute: (1) that the trial court should
                                           -2-
dismiss the case based on the forum selection clause; (2) that the trial court retain
jurisdiction but apply California law; or (3) that the trial court should enforce the
release’s liability waiver and dismiss the case as to both Mother and Son.
        Appellants filed a response to the motion to enforce on May 4, 2015. Therein,
Appellants argued that the forum selection clause and choice of law provision were
invalid because the dispute involved in this case has no connection to California.
Appellants also asserted that based upon this Court’s decision in Childress v. Madison
County, 777 S.W.2d 1 (Tenn. Ct. App. 1989), a parent may not effectively waive liability
on behalf of a minor. The response offered no argument, however, that the release of
liability did not apply to any claims on behalf of Mother. Accordingly, on the same day,
Mother filed a notice of voluntary dismissal of her claims against Sky High.
        In response to Appellants’ contention that the dispute in this case had no
connection with California, Sky High filed the affidavit of Rolland Weddell on May 6,
2015. In his affidavit, Mr. Weddell asserted that he helped found Sky High Sports, “a
larger national brand” of which Sky High was a part. According to Mr. Weddell, the
company’s first two stores were founded in California in 2006. Mr. Weddell explained
that ten trampoline parks under the Sky High Sports brand currently operate in California.
Mr. Weddell, however, resides in Nevada, where he serves as the loss prevention
manager for Sky High. There is no dispute that Sky High’s corporate headquarters is also
in Nevada.
        The trial court held a hearing on Sky High’s motion to enforce on May 8, 2014.
On May 22, 2015, the trial court entered an order denying Sky High’s motion to enforce
in its entirety. Therein, the trial court ruled that neither the forum selection clause nor the
choice of law provision were valid because their enforcement would cause a great
hardship for Son to prosecute his action in California and, Tennessee, rather than
California, has “a more significant relationship to the facts surrounding this case.” The
trial court also noted that Tennessee law included a fundamental public policy regarding
the protection of children. Consequently, the trial court denied Sky High’s request to
enforce the waiver of liability as to the Son’s claims, noting that such a contract is not
permissible in Tennessee under the holding in Childress.
       On June 22, 2015, Sky High filed a motion to alter or amend the trial court’s
judgment, or in the alternative, for an interlocutory appeal of the trial court’s denial of the
motion to enforce pursuant to Rule 9 of the Tennessee Rules of Appellate Procedure.
While this motion was pending, on July 31, 2015, Appellants filed a motion to amend
their complaint. Therein, Appellants contended that because the individual claims of
Mother had been voluntarily dismissed, an amendment was necessary to ensure the
proper parties were named in the complaint and to request medical expenses, both past
and future, on behalf of Son, with Mother acting as next friend. Sky High opposed the
amendment, arguing that only a parent could bring a claim for past medical expenses for

                                             -3-
a minor child. Sky High contended that, because Mother’s claims were barred by the
release, neither Mother nor Son was entitled to recover these damages.
        On February 23, 2016, the trial court entered an order on the pending motions to
amend the complaint and to alter or amend, or in the alternative, for an interlocutory
appeal. First, the trial court denied Sky High’s motion to alter or amend but granted their
request for an interlocutory appeal of the denial of the motion to enforce. Additionally,
the trial court granted Appellants’ motion to alter or amend, except to the extent that the
amendment would allow “recovery of any pre-majority medical expenses.” The trial
court, however, also allowed an interlocutory appeal of this ruling. Eventually, this Court
also granted the requested interlocutory appeal as to both issues. Accordingly, this appeal
followed.
                                     Issues Presented
       As we perceive it, this appeal involves four issues:
   1. Whether the trial court erred in refusing to enforce the forum selection clause
      contained in the release?
   2. Whether the trial court erred in refusing to enforce the choice of law provision
      contained in the release?
   3. Whether the trial court erred in refusing to enforce the waiver of liability against
      Son contained in the release signed by Mother?
   4. Whether the trial court erred in refusing to allow the amendment to the complaint
      to allow Son to recover for pre-majority medical expenses.

                                   Standard of Review
        In this case, the trial court denied Sky High’s motion to dismiss based upon a
forum selection clause, a choice of law provision, and a liability waiver contained in the
release. In considering an appeal from a trial court’s ruling on a motion to dismiss, we
take all allegations of fact in the complaint as true and review the trial court’s legal
conclusions de novo with no presumption of correctness. Mid-South Industries, Inc. v.
Martin Mach. & Tool, Inc., 342 S.W.3d 19, 27 (Tenn. Ct. App. 2010) (citing Owens v.
Truckstops of America, 915 S.W.2d 420, 424 (Tenn. 1996)); see also Stevens ex rel.
Stevens v. Hickman Cmty. Health Care Servs., Inc., 418 S.W.3d 547, 553 (Tenn. 2013)
(citing Graham v. Caples, 325 S.W.3d 578, 581 (Tenn. 2010)) (“The trial court’s denial
of [d]efendants’ motions to dismiss involves a question of law, and, therefore, our review
is de novo with no presumption of correctness.”).
        In addition, the trial court denied Appellants’ motion to amend their complaint. A
trial court’s decision to deny a motion to amend a complaint is reviewed under an abuse
of discretion standard. Merriman v. Smith, 599 S.W.2d 548, 559 (Tenn. Ct. App. 1979).
                                        Discussion
                                            -4-
                                              I.
        We begin first by considering whether the trial court erred in refusing to dismiss
Appellants’ complaint on the basis of the forum selection clause contained in the release,
or in the alternative, in refusing to apply California law to this dispute. The release signed
by Mother on behalf of Son contains the following language: “In the event that I file a
lawsuit against Sky High [], I agree to do so solely in the state of California and I further
agree that the substantive law of California shall apply in that action without regard to the
conflict of law rules of that state.”
        The trial court did not rule that the forum selection and choice of law provisions
were unenforceable because the release containing them was signed by Mother on behalf
of Son, as is true of the liability waiver discussed in detail infra; instead, the trial court
ruled that the forum selection and choice of law provisions were unenforceable based
upon the Tennessee framework regarding provisions of this type. Likewise, in their reply
brief to this Court, Appellants do not assert that the forum selection and choice of law
provisions are unenforceable against Son simply due to the fact that the provisions were
included in a contract signed by Mother on behalf of Son. Rather, Appellants assert that
the trial court correctly determined that California has so little interest in this case and
litigating in California would be substantially less convenient than in Tennessee so as to
militate against enforcement of both the forum selection and choice of law provisions.
Accordingly, we assume arguendo for purposes of this appeal that both the forum
selection clause and choice of law provision are binding against Son unless otherwise
rendered unenforceable by Tennessee law. We therefore first proceed to address whether
Tennessee law renders the forum selection clause unenforceable in this case.
                                             A.
        Generally, a forum selection clause is enforceable and binding on the parties
entering into the contract. Lamb v. MegaFlight, Inc., 26 S.W.3d 627, 631 (Tenn. Ct.
App. 2000). A forum selection clause will be upheld if it is fair and reasonable in light of
all the circumstances surrounding its origin and application. Id. (citing Dyersburg Mach.
Works, Inc. v. Rentenbach Eng’g Co., 650 S.W.2d 378 (Tenn. 1983)). According to the
Tennessee Supreme Court, a court must give effect to a forum selection clause and refuse
to entertain the action unless:
              (1) the plaintiff cannot secure effective relief in the other state, for
              reasons other than delay in bringing the action; (2) or the other state
              would be a substantially less convenient place for the trial of the
              action than this state; (3) or the agreement as to the place of the
              action was obtained by misrepresentation, duress, abuse of economic
              power, or other unconscionable means; (4) or it would for some
              other reason be unfair or unreasonable to enforce the agreement.


                                            -5-
Dyersburg, 650 S.W.2d at 380 (quoting The Model Choice Forum Act of 1968). The
Dyersburg Court further stated that Tennessee courts should give consideration to the
above factors and should enforce a forum selection clause unless the party challenging
the clause demonstrates that enforcement would be unfair or inequitable. Id. Our research
demonstrates that the factors promulgated by the Dyersburg Court have been followed in
numerous subsequent cases. E.g., Cohn Law Firm v. YP Se. Advert. & Publ’g, LLC, No.
W2014-01871-COA-R3-CV, 2015 WL 3883242, at *11 (Tenn. Ct. App. June 24, 2015);
Sevier Cnty. Bank v. Paymentech Merch. Servs., No. E2005-02420-COA-R3-CV, 2006
WL 2423547 (Tenn. Ct. App. Aug. 23 2006); Spell v. Labelle, No. W2003-00821-COA-
R3-CV, 2004 WL 892534 (Tenn. Ct. App. Apr. 22, 2004); Signal Capital, No. E2000-
00140-COA-R3-CV, 2000 WL 1281322 (Tenn. Ct. App. Sept. 7, 2000); Tennsonita
(Memphis), Inc. v. Cucos, Inc., No. 36, 1991 WL 66993 (Tenn. Ct. App. May 2, 1991).
Tennessee law is clear, however, that the party challenging the enforcement of the forum
selection clause “should bear a heavy burden of proof.” Chaffin v. Norwegian Cruise
Line Ltd., No. 02A01-9803-CH-00080, 1999 WL 188295, *4 (Tenn. Ct. App. Apr. 7,
1999).
        We first note that there are no allegations in this case that the forum selection
clause at issue was “obtained by misrepresentation, duress, abuse of economic power, or
other unconscionable means[.]” Dyersburg, 650 S.W.2d at 380. We agree with both
Appellants and the trial court, however, that, with respect to the second Dyersburg factor,
California is a substantially less convenient place to hold this lawsuit. We recognize that
a “party resisting a forum selection clause must show more than inconvenience or
annoyance[.]” ESI Cos., Inc. v. Ray Bell Constr. Co., No. W2007-00220-COA-R3-CV,
2008 WL 544563, at *7 (Tenn. Ct. App. Feb. 29, 2008). Accordingly, mere increased
litigation expenses will be insufficient to invalidate a forum selection clause. Still, the
Tennessee Supreme Court has previously held that where neither company at issue was a
resident of the proposed forum and none of the witnesses were residents of the proposed
forum, the party resisting a forum selection clause had met its burden to show that the
proposed forum was a substantially less convenient forum. See Dyersburg, 650 S.W.2d at
381 (holding that the second factor was met because the chosen forum of Kentucky was
“a substantially less convenient place for trial . . . wherein all witnesses are Tennessee
residents, the plaintiffs and the defendants, . . . are Tennessee corporations”).
       The same is true in this case. Here, Mother and Son are Tennessee residents.
Moreover, the alleged injury to Son and his later treatment all occurred in Tennessee. It
thus appears that Appellants’ witnesses to both the alleged negligence and later treatment
may all be found in Tennessee. On the other hand, Sky High has not presented this Court
with any prospective witnesses regarding the events at issue in this case that are
California residents. While it is true that Sky High is not a Tennessee corporation, as
were the corporations in Dyersburg, nothing in the record suggests that Sky High is
incorporated or has its principal place of business in California, the forum designated in
the release. Rather, the only information in the record indicates that Sky High has its

                                           -6-
headquarters in Nevada. Instead, from the affidavit of Mr. Weddell, we discern that Sky
High’s limited contact with California involves only that the “larger brand” under which
Sky High operates was founded in California over a decade ago and now operates several
facilities in California. Respectfully, a decades-old contact by a parent company with a
state and the operation of several trampoline parks in a state is insufficient to undermine
Appellants’ contentions regarding the inconvenience that would be posed by litigating in
California. Accordingly, we hold that Appellants have met their burden to show that
California presents a substantially less convenient forum than Tennessee.
        We also agree that, with respect to the first and fourth Dyersburg factors,
California is unlikely to provide Son with effective relief and that forcing Son to litigate
in California would otherwise be unfair. As discussed in detail infra, Tennessee law and
California law differ as to whether waivers of liability signed by parents may be enforced
as to their children. Compare Childress v. Madison Cnty., 777 S.W.2d 1 (Tenn. Ct. App.
1989) (refusing to enforce such a waiver), with Hohe v. San Diego Unified Sch. Dist.,
224 Cal. App. 3d 1559, 274 Cal. Rptr. 647 (Ct. App. 1990) (enforcing such a waiver).
Because we reaffirm Tennessee law that parents cannot effectively sign pre-injury
waivers on behalf of their children, as discussed in detail infra, allowing Son to litigate
his case in Tennessee provides him with a better opportunity for full relief.
                                            B.
       We next consider whether the trial court erred in refusing to enforce the release’s
choice of law provision indicating that California law should apply to this case.
Generally, absent a choice of law provision in a contract, “Tennessee follows the rule of
lex loci contractus. This rule provides that a contract is presumed to be governed by the
law of the jurisdiction in which it was executed absent a contrary intent.” Messer
Griesheim Indus., Inc. v. Cryotech of Kingsport, Inc., 131 S.W.3d 457, 474–75 (Tenn.
Ct. App. 2003) (quoting Vantage Tech., LLC v. Cross, 17 S.W.3d 637, 650 (Tenn. Ct.
App. 1999)). As this Court explained:
              If the parties manifest an intent to instead apply the laws of another
              jurisdiction, then that intent will be honored provided certain
              requirements are met. The choice of law provision must be executed
              in good faith. Goodwin Bros. Leasing, Inc. v. H & B Inc., 597
S.W.2d 303, 306 (Tenn. 1980). The jurisdiction whose law is chosen
              must bear a material connection to the transaction. Id. The basis for
              the choice of another jurisdiction’s law must be reasonable and not
              merely a sham or subterfuge. Id. Finally, the parties’ choice of
              another jurisdiction’s law must not be “contrary to ‘a fundamental
              policy’ of a state having [a] ‘materially greater interest’ and whose
              law would otherwise govern.” Id., n.2 (citing RESTATEMENT
              (SECOND) OF CONFLICT OF LAWS § 187(2) (1971)).

                                           -7-
Messer Griesheim, 131 S.W.3d at 475 (quoting Vantage, 17 S.W.3d at 650).1

        Here, there is no allegation that the choice of law provision at issue was not
executed in good faith. Instead, the choice of law provision fails for largely the same
reason that the forum selection clause fails: no material connection exists between the
transaction at issue and California. As previously discussed, the contract at issue was
signed in Tennessee, between Tennessee residents and a Nevada company, concerning
activities taking place in Tennessee. Black’s Law Dictionary defines “material” as
“[h]aving some logical connection with the consequential facts.” Black’s Law Dictionary
1066 (9th ed. 2009). The simple fact that Sky High’s parent company was founded in
California over a decade ago and now operates several facilities there is simply not
sufficient to show a logical connection to the transaction at issue in this case.
       We do not disagree with Sky High’s assertion that it is reasonable and generally
enforceable for a company to “limit where it is subject to suit.” Tennessee law is clear,
however, that a company’s choice of law provision will only be honored where the
proposed state’s law has a material connection to the transaction at issue. See Messer
Griesheim, 131 S.W.3d at 475. Furthermore, the cases that Sky High cites for this
proposition do not support their argument in this case. First, in Bright v. Spaghetti
Warehouse, Inc., No. 03A01-9708-CV-00377, 1998 WL 205757 (Tenn. Ct. App. Apr.
29, 1998), the Court of Appeals enforced a choice of law provision designating that
Texas law would apply to the contract where the contract was largely negotiated in Texas
and the defendant was a Texas corporation. Id. at *5. As such, the transaction at issue in
Bright had far more contact with the state whose law was named in the contract than is
present in this case. Even more puzzling, Thomas v. Costa Cruise Lines N.V., 892
S.W.2d 837 (Tenn. Ct. App. 1994), does not involve either a choice of law provision or
the application of Tennessee law to determine its enforceability; rather, Thomas involves
a forum selection clause, whose enforcement was governed by federal law. Id. at 840.
Accordingly, the trial court did not err in denying Sky High’s request to enforce the
choice of law provision on this basis. Because the contract’s choice of law provision is
unenforceable, the general rule of lex loci contractus applies in this case. See Messer
Griesheim, 131 S.W.3d at 474. As such, Tennessee law, as the law of the place where the
contract was executed, governs the dispute in this case.
                                                    II.


1
  Sky High asserts that the party seeking to invalidate a choice of law provision bears a “heavy burden,”
citing Security Watch, Inc. v. Sentinel Systems, Inc., 176 F.3d 369 (6th Cir. 1999). First, we note that a
federal decision, even when interpreting Tennessee law, is not binding on this Court. See Elias v. A & C
Distrib. Co., Inc., 588 S.W.2d 768, 771 (Tenn. Ct. App. 1979) (“[D]ecisions of [ f]ederal . . . [c]ourts are
not binding authority upon this Court and other State Courts in Tennessee[.]”). Furthermore, the phrase
“heavy burden” as quoted by Sky High simply does not appear in the Security Watch Opinion. See
Security Watch, 176 F.3d at 375. Finally, we note that the Security Watch Opinion does not concern a
choice of law provision, but rather, a forum selection clause. Id.
                                                   -8-
       Having determined that this case has been properly brought in a Tennessee court
and that Tennessee law applies, we next consider whether the trial court erred in refusing
to enforce the waiver of liability and the indemnity language contained in the release
pursuant to Tennessee law. Here, the contract at issue contains the following language,
in relevant part:
             3.      I hereby voluntarily release, forever discharge, and agree to
             defend indemnify and hold harmless [Sky High] from any and all
             claims, demands, causes of action, which are in any way connected
             with my participation in this activity or any use of [Sky High’s]
             equipment or facilities, including any such claims which allege
             negligent acts or omissions of [Sky High].
             4.     Should [Sky High] or anyone acting on their behalf, be
             required to incur attorney’s fees and costs to enforce this agreement,
             I agree to indemnify and hold them harmless for all such fees and
             costs. This means that I will pay all of those attorney’s fees and costs
             myself.
             5.     I certify that I have adequate insurance to cover any injury or
             damage that I may cause or suffer while participating, or else I agree
             to bear the costs of such injury or damage myself. I further certify
             that I am willing to assume the risk of any medical or physical
             condition that I may have.
                                             * * *
             8.     If the participant is a minor, I agree that this Release of
             Liability and Assumption of Risk agreement (“RELEASE”) is
             made on behalf of that minor participant and that all of the
             releases, waivers and promises herein are binding on that minor
             participant. I represent that I have full authority as Parent or
             Legal Guardian of the minor participant to bind the minor
             participant to this agreement.
             9.     If the participant is a minor, I further agree to defend,
             indemnify and hold harmless SKY HIGH SPORTS from any and all
             claims or suits for personal injury, property damage or otherwise,
             which are brought by, or on behalf of the minor, and which are in
             any way connected with such use or participation by the minor,
             including injuries or damages caused by the negligence of [Sky
             High], except injuries or damages caused by the sole negligence or
             willful misconduct of the party seeking indemnity.


                                           -9-
(Emphasis added).
       In the trial court, Sky High argued that the above language constituted a legal and
enforceable waiver of liability and indemnity agreement against both the claims brought
by Mother and the claims brought on behalf of Son. There is no dispute in this case that
“parties may contract that one shall not be liable for his negligence to another but that
such other shall assume the risk incident to such negligence.” Moss v. Fortune, 207
Tenn. 426, 429, 340 S.W.2d 902, 903–04 (Tenn. 1960). These types of agreements,
however, are subject to some important exceptions, such as waivers involving gross
negligence or willful conduct or those involving a public duty. Id. at 904. These types of
provisions must also be clear and unambiguous. See Pitt v. Tyree Org. Ltd., 90 S.W.3d
244, 253 (Tenn. Ct. App. 2002) (citing Kroger Co. v. Giem, 215 Tenn. 459, 387 S.W.2d
620 (Tenn. 1964)).
        Here, Appellants do not argue, nor did the trial court find, that the liability waiver
above was unenforceable on its face against Mother pursuant to the above law. Rather,
the trial court found that the waiver of liability was ineffective to waive Son’s claims due
to Tennessee public policy, as expressed in this Court’s Opinion in Childress v. Madison
County, 777 S.W.2d 1 (Tenn. Ct. App. 1989). A brief discussion of the facts and holding
in Childress is therefore helpful.
                                             A.
       In Childress, the parents of a young man with severe intellectual disabilities
brought suit on behalf of their son. According to the parents, the young man, who was
twenty years old at the time of the accident, was injured while training for the Special
Olympics in connection with his school. Id. at 2. Specifically, while on a trip to a local
YMCA supervised by a teacher and aide from the Madison County school district, the
young man was found on the floor of the YMCA pool. The young man was successfully
resuscitated but sustained injuries and incurred medical expenses as a result of the
incident. Id.
       The parents, individually and on behalf of their son, sued Madison County and the
Madison County Board of Education for negligence in failing to properly supervise the
students in the pool. After a bench trial, the trial court ruled in favor of the defendants,
finding that they had committed no negligence. The parents thereafter appealed to this
Court. Id.
        This Court first reversed the trial court’s finding that the defendants had not
committed negligence in failing to supervise the young man while he was in the pool. Id.
at 3. The defendants argued, however, that even if they were guilty of negligence, any
liability had been waived by parents when the mother “executed a release of all liability
of these defendants.” Id. at 3. In response, the parents argued, inter alia, that the waiver
was unenforceable because it was against Tennessee public policy to allow parents or
guardians to release the claims of incompetent persons. Id. at 6–7.
                                           - 10 -
       The Court of Appeals, in what the concurrence characterized as an “excellent
opinion,” agreed that the parents could not release the claims of their incompetent son.
Id. at 8 (Tomlin, J., concurring). The Childress Court first noted that the adult son had
not personally signed the release but that, instead, his mother had signed the document.
Id. at 6. The Court held that had the young man signed the release, it would certainly
have been invalid, as the young man was “incompetent, incapable of understanding the
nature of his action, [and, thus,] the execution could not be given effect.” Id. (citing 44
C.J.S. Insane Persons § 49 (1945)). The question was therefore whether the mother’s
action in signing the form, which included an indemnity agreement and an assumption of
risk clause that were applicable to the son’s claims, were sufficient to bar the young
man’s claims.2
       In reaching its decision, the Childress Court analogized “the status of guardians of
incompetent persons” with “that of guardians of infants” under well-settled Tennessee
law. Id. According to the Court:
                The general rule is that a guardian may not waive the rights of an
                infant or an incompetent. 39 Am. Jur. 2d, Guardian & Ward § 102
                (1968); 42 Am. Jur. 2d, Infants § 152 (1969). Specifically, the
                Supreme Court of Tennessee long ago stated that a guardian cannot
                settle an existing claim apart from court approval or statutory
                authority. Miles v. Kaigler, 18 Tenn. (10 Yerg.) 10 (1836)[;] Spitzer
                v. Knoxville Iron, Co., 133 Tenn. 217, 180 S.W. 163 (1915)[;] Tune
                v. Louisville & Nashville Railroad Co., 223 F. Supp. 928 (M[.]D[.]
                Tenn. 1963). It has also been held that a guardian may not waive the
                statutory requirements for service of process on an infant or
                incompetent by accepting service of process on himself alone.
                Winchester v. Winchester, 38 Tenn. (1 Head) 460 (1858).[3]


2
 In Childress, this Court held that by the contract’s own terms, the waiver of liability only applied to the
mother. Id. at 6 (“[T]here is no indication in the language of the form or in the manner in which [the
mother] signed that she did in fact . . . release or discharge the Special Olympics on [her son’s] behalf”).
The Court of Appeals therefore affirmed the trial court’s dismissal of the mother’s individual claims. The
Court held, however, that the contract provided that both the indemnity clause and assumption of risk
provision applied to both the mother and the son. Id. (“[The mother] did clearly agree to indemnify the
Special Olympics ‘from all liabilities for damage, injury or illness to the entrant or his/her property during
his/her participation in or travel to or from any Special Olympics event.’ . . . [A]ccording to the language
of the release, [the mother], as his mother and natural parent, acknowledged on [her son’]s behalf that he
would be participating at his own risk.”).

3
  We note that this statement was supported by what appears to be an incorrect citation to authority. See
Watterson v. Watterson, 38 Tenn. 1, 2 (1858) (not involving an infant or service of process); Winchester
v. Winchester, 23 Tenn. 51, 51 (1843) (same). Regardless, the Childress Court is correct as to this
                                                   - 11 -
Childress, 777 S.W.2d at 6.

        The Childress Court then considered the decisions of other states that also refused
to enforce waivers made on behalf of minors or incompetent persons. See id. at 6–7
(citing Gibson v. Anderson, 265 Ala. 553, 92 So. 2d 692, 695 (1956) (legal guardian’s
acts do not estop ward from asserting rights in property); Ortman v. Kane, 389 Ill. 613,
60 N.E.2d 93, 98 (1945) (guardian cannot waive tender requirements of land sale contract
entered into by ward prior to incompetency); Stockman v. City of South Portland, 147
Me 376, 87 A.2d 679 (1952) (guardian cannot waive ward's property tax exemption);
Sharp v. State, 240 Miss. 629, 127 So. 2d 865, 90 A.L.R. 2d 284 (1961) (guardian cannot
waive statutory requirements for service of process on ward); Jones v. Dressel, 623 P.2d
370 (Colo.1981) (ratification by parent of contract executed by child does not bind child);
Whitcomb v. Dancer, 140 Vt. 580, 443 A.2d 458 (1982) (guardian cannot settle personal
injury claim for a ward without court approval); Natural Father v. United Methodist
Children's Home, 418 So. 2d 807 (Miss. 1982) (infant not bound by evidentiary
admissions of parent); Colfer v. Royal Globe Ins. Co., 214 N.J.Super. 374, 519 A.2d 893
(1986) (guardian cannot settle personal injury claim for ward without court approval)).
This Court found the decisions of three states particularly helpful. First, the Court noted
that the Mississippi Supreme Court had previously “expressed in broad terms” that under
Mississippi law: “‘Minors can waive nothing. In the law they are helpless, so much so
that their representatives can waive nothing for them.’” Childress, 777 S.W.2d at 7
(quoting Khoury v. Saik, 203 Miss. 155, 33 So. 2d 616, 618 (Miss. 1948)). Further, the
Court cited with approval the Supreme Court of Connecticut, which held that “an
agreement, signed by one of the parents of a minor as a condition to his being allowed to
attend a camp, waiving the minor’s claims against a camp for damages in the event of an
injury was ineffective to waive the rights of the minor against the defendant camp.”
Childress, 777 S.W.2d at 7 (citing Fedor v. Mauwehu Council, Boy Scouts of America,
Inc., 21 Conn. Super. Ct. 38, 143 A.2d 466, 468 (1958)). Finally, the Childress Court also
noted that the Maine Supreme Court came to a similar conclusion, holding that the
release in question was ineffective “because a parent cannot release the child’s action.”
Childress, 777 S.W.2d at 7 (citing Doyle v. Bowdoin College, 403 A.2d 1206, 1208 n.3
(Me. 1979)).




proposition of law. See Taylor v. Walker, 48 Tenn. 734, 378 (Tenn. 1870) (“It is a settled law of this
State, that a sale without service of process on an infant who has no regular guardian, is void, and that the
want of such service can not [sic] be waived by the appearance of a guardian ad litem.”); Robertson v.
Robertson, 32 Tenn. 197, 199 (Tenn. 1852) (“‘A guardian ad litem cannot, by his consent, make his ward
a party to a suit.’ The infant must be served with process.”); Wheatley’s Lessee v. Harvey, 31 Tenn. 484,
485 (Tenn. 1852) (holding that “the guardian ad litem had no authority to waive the service of process,
without which the infant was no party to the suit”).

                                                   - 12 -
        The Childress Court, however, did not rely solely on the law from other
jurisdictions. It also noted the conflict created by such agreements, as well as the
fundamental public policy inherent in Tennessee law to protect the financial interests of
minors. For example, this Court explained that agreements wherein a parent agrees to
indemnify a third party for injuries to his or her child “are invalid as they place the
interests of the child or incompetent against those of the parent or guardian.” Childress,
777 S.W.2d at 7 (citing Valdimer v. Mt. Vernon Hebrew Camps, Inc., 9 N.Y.2d 21, 210
N.Y.S.2d 520, 172 N.E.2d 283, 285 (1961)). In addition, the Court noted that refusing to
enforce a waiver of the child’s rights by the parent “is in keeping with the protection
which Tennessee has afforded to the rights of infants and minors in other situations.”
Childress, 777 S.W.2d at 7. The Childress Court noted that arguments to the contrary
exist, specifically with regard to the chilling effect of its chosen rule, stating:
              We do not deny that there are good and logical reasons for giving
              effect to exculpatory and indemnification clauses executed by
              parents and guardians on behalf of infants and incompetents. Risk is
              inherent in many activities that make the lives of children richer. A
              world without risk would be an impoverished world indeed. As
              Helen Keller well said, “Security is mostly a superstition. It does not
              exist in nature, nor do the children of men as a whole experience it.
              Avoiding danger is no safer in the long run than outright exposure.
              Life is either a daring adventure or nothing.” Partnow, Quotable
              Woman, 173 (1977). Ultimately, this case is a determination of who
              must bear the burden of the risk of injury to infants and minors.
              It is not our intention, nor do we feel the result of this case will be, to
              put a chill on activities such as the Special Olympics. The law is
              clear that a guardian cannot on behalf of an infant or incompetent,
              exculpate or indemnify against liability those organizations which
              sponsor activities for children and the mentally disabled.
Id. at 7–8.
       Ultimately, the Court of Appeals agreed with those courts that had held that a
parent cannot release a child’s claim against a third party. See id. at 7 (“We, therefore,
hold that [the mother] could not execute a valid release or exculpatory clause as to the
rights of her son against the Special Olympics or anyone else, and to the extent the parties
to the release attempted and intended to do so, the release is void.”). The Court likewise
held that the indemnity language contained in the contract was invalid. Id. The Childress
Court therefore adopted a rule wherein parents or guardians cannot sign indemnity
agreements or liability waivers on behalf of minor children or the incompetent. Noting
the impact that the rule would have on many organizations, however, this Court
specifically invited either the Tennessee Supreme Court or the Tennessee General
Assembly to “remedy” this situation if either believed that Tennessee law should be
                                            - 13 -
otherwise. Id. at 8 (“If this rule of law is other than as it should be, we feel the remedy is
with the Supreme Court or the legislature.”).
       An application for permission to appeal to the Tennessee Supreme Court was
eventually filed in Childress. The application was denied, however, by order of August 7,
1989. The issue was raised again in the Court of Appeals in 1990 by the case of Rogers v.
Donelson-Hermitage Chamber of Commerce, 807 S.W.2d 242 (Tenn. Ct. App. 1990),
perm. app. denied (Tenn. 1991), wherein this Court again held that the parent’s purported
release of the child’s cause of action was unenforceable, even in the context of a
wrongful death action. Id. at 246–47. Again, an application for permission to appeal to
the Tennessee Supreme Court was filed and rejected by order of March 11, 1991. In
addition, no legislative action has been taken to alter the rule established in Childress
over twenty-five years ago.
                                             B.
        Sky High does not argue that Childress is not controlling or that it was wrongly
decided in 1989. See Tenn. R. Sup. Ct. 4(G)(2) (“Opinions reported in the official
reporter . . . shall be considered controlling authority for all purposes unless and until
such opinion is reversed or modified by a court of competent jurisdiction.”). As such,
there is no dispute that if the Childress rule remains the law in Tennessee, Son’s cause of
action is not barred by the waiver and indemnity language contained in the release signed
by Mother. Instead, Sky High asserts that this Court should revisit the rule set forth in
Childress because changes in constitutional law concerning parental rights following the
Tennessee Supreme Court’s decision in Hawk v. Hawk, 855 S.W.2d 573 (Tenn. 1993),
and the United States Supreme Court’s decision in Troxel v. Granville, 530 U.S. 57, 120
S. Ct. 2054, 147 L. Ed. 2d 49 (2000), have resulted in a “strong shift” in the law in this
area across the country. Accordingly, we begin with a brief discussion of the Hawk
decision.
        In Hawk, paternal grandparents sought court-ordered visitation with their
grandchildren pursuant to the Grandparents’ Visitation Act located in Tennessee Code
Annotated section 36-6-301 (1985). Hawk, 855 S.W.2d at 575. The facts showed that
grandparents and the children’s married parents had an acrimonious relationship and that,
eventually, grandparents had been denied any visitation with the children. Id. Under the
version of Section 36-6-301 then in existence, a court could order “‘reasonable visitation’
with grandparents if it is ‘in the best interests of the minor child.’” Id. at 576 (quoting
Tenn. Code Ann. § 36-6-301). Although the trial court declined to find that parents were
unfit, it nevertheless ordered substantial visitation between grandparents and the children.
Id. at 577. The trial court also noted that the grandparents “don’t have to answer to
anybody when they have the children.” Id.
      The Court of Appeals affirmed the judgment of the trial court, and the Tennessee
Supreme Court eventually granted the parents’ application for permission to appeal. Id. at

                                            - 14 -
573, 577. The Tennessee Supreme Court first characterized the trial court’s ruling as “a
virtually unprecedented intrusion into a protected sphere of family life.” Id. at 577.
Because Section 36-6-301 “suggest[ed] that this level of interference is permissible,” the
Tennessee Supreme Court determined that it was necessary to examine the
constitutionality of the statute “as it applies to married parents whose fitness as parents is
unchallenged.” Id.
       Ultimately, the Tennessee Supreme Court held that the trial court’s and Section
36-6-301’s intrusion into parental decisions was unconstitutional because it interfered
with the fundamental liberty interest allowing parents the “right to rear one’s children.”
Id. at 578 (citing Meyer v. Nebraska, 262 U.S. 390, 399, 43 S. Ct. 625, 626, 67 L. Ed.
1042 (1923)). According to the Tennessee Supreme Court, this right stemmed from the
United States Supreme Court’s “larger concern with privacy rights for the family.” Id. at
578 (citing Prince v. Massachusetts, 321 U.S. 158, 166, 64 S. Ct. 438, 442, 88 L. Ed.
645 (1944)). As such, the Tennessee Supreme Court concluded that the right to privacy
inherent in both the United States and Tennessee Constitutions “fully protects the right of
parents to care for their children without unwarranted state intervention.” Id. at 579.
        The grandparents in Hawk asserted, however, that grandparent visitation was “a
‘compelling state interest’ that warrants use of the state’s parens patriae power to impose
visitation in [the] ‘best interests of the children.’” Id. (footnote omitted). The Tennessee
Supreme Court rejected this argument, however, holding that “without a substantial
danger of harm to the child, a court may not constitutionally impose its own subjective
notions of the ‘best interests of the child’ when an intact, nuclear family with fit, married
parents is involved.” Id. In reaching this decision, the Hawk Court noted that “[i]mplicit
in Tennessee case and statutory law has always been the insistence that a child’s welfare
must be threatened before the state may intervene in parental decision-making.” Id. at
580 (citing Tenn. Code Ann. § 36-6-101 (allowing court intervention into custody matters
in cases of divorce); Tenn. Code Ann. §37-1-113 & -114 (allowing court intervention
into custody matters in dependency and neglect)). The Court also noted that its ruling was
in line with federal decisions “requir[ing] that some harm threaten a child’s welfare
before the state may constitutionally interfere with a parent’s right to rear his or her
child.” Hawk, 855 S.W.2d at 580 (citing Wisconsin v. Yoder, 406 U.S. 205, 230, 92 S.
Ct. 1526, 1540, 32 L. Ed. 2d 15 (1972) (noting that the children at issue would not be
harmed by receiving an Amish education); Pierce v. Society of Sisters, 268 U.S. 510,
534, 45 S. Ct. 571, 573, 69 L. Ed. 1070 (1925) (noting that the parents’ choice of private
school was “not inherently harmful”); Meyer v. Nebraska, 262 U.S. 390, 402–03, 43
S. Ct. 625, 628, 67 L. Ed. 1042 (1923) (opining that “proficiency in a foreign language . . .
is not injurious to the health, morals or understanding of the ordinary child”)). As the
Tennessee Supreme Court explained: “The requirement of harm is the sole protection that
parents have against pervasive state interference in the parenting process.” Hawk, 855
S.W.2d at 581. As such, the Hawk Court held that “neither the legislature nor a court may
properly intervene in parenting decisions absent significant harm to the child from those

                                            - 15 -
decisions.” Id. The trial court’s award of grandparent visitation absent a showing of harm
was therefore deemed unconstitutional. Id. Only a year later, the Tennessee Supreme
Court extended the holding in Hawk to be applicable to all fit parents, not merely those
part of “an intact, nuclear family[.]” Nale v. Robertson, 871 S.W.2d 674, 678 & 680
(Tenn. 1994).

        A similar situation was at issue in the United States Supreme Court’s decision in
Troxel v. Granville. In Troxel, the paternal grandparents of two non-marital children
filed a petition for grandparent visitation against the children’s mother. Troxel, 530 U.S.
at 61. Under the Washington statute applicable at that time, any person could petition the
court for visitation with a child at any time so long as the child’s best interests would be
served by the visitation. Id. at 60. The trial court eventually entered an order allowing
visitation. Id. at 61. The Washington Court of Appeals reversed the trial court’s order,
holding that the paternal grandparents lacked standing to seek visitation under the statute
where no custody proceeding was pending. Id. at 62. In the meantime, the mother
remarried, and her new husband adopted the children. Eventually, the Washington
Supreme Court reversed the Washington Court of Appeals on the issue of standing,
holding that the statute at issue allowed a visitation petition at any time. The Washington
Supreme Court concluded, however, that the trial court nevertheless erred in ordering
visitation under the statute, holding that the statute infringed on the fundamental right of
parents to rear their children. Id. at 63. The United States Supreme Court eventually
granted a writ of certiorari on the constitutional issue. Id.

        The United States Supreme Court first recognized that “the interest of parents in
the care, custody, and control of their children—is perhaps the oldest of the fundamental
liberty interests recognized by this Court.” Id. at 65. Citing decades of United States
Supreme Court precedent, similar to the Tennessee Supreme Court in Hawk, the Court
opined that “it cannot now be doubted that the Due Process Clause of the Fourteenth
Amendment protects the fundamental right of parents to make decisions concerning the
care, custody, and control of their children.” Id. at 66. The Troxel Court therefore held
that the Washington statute, as applied to the facts of the case, “unconstitutionally
infringes on [] fundamental parental right[s].” Id. at 67. The Court noted that the statute
essentially permitted judges, based solely on their personal evaluation of the child’s best
interests, to “disregard and overturn any decision by a fit custodial parent concerning
visitation whenever a third party affected by the decision files a visitation petition[.]” Id.
The Court noted that none of the courts below had ever found the parents to be unfit, an
important omission, as “there is a presumption that fit parents act in the best interests of
their children.” Id. at 68. As such, “so long as a parent adequately cares for his or her
children (i.e., is fit), there will normally be no reason for the State to inject itself into the
private realm of the family to further question the ability of that parent to make the best
decisions concerning the rearing of that parent’s children.” Id. at 68–69. Because the trial
court failed to honor this presumption, failed to give any weight to the preferences of the
parents, and also failed to consider whether the parents had even denied visitation, the
                                              - 16 -
Troxel Court held that the visitation award was unconstitutional in that case. Id. at 72.
The United States Supreme Court declined, however, to rule on “whether the Due
Process Clause requires all nonparental visitation statutes to include a showing of harm or
potential harm to the child as a condition precedent to granting visitation.” Id. at 73.
Accordingly, the Court did not “define . . . the precise scope of the parental due process
right in the visitation context.” Id.

                                             C.
       Although this case does not involve grandparent visitation, Sky High argues that
the Hawk Court’s rejection of the state’s parens patriae power to interfere in a parenting
decision is also applicable to Mother’s decision to waive Son’s claims against Sky High.
Because the Hawk holding has never been applied in the context of an exculpatory
clause, Sky High cites several decisions relying on the recognition of fundamental
parental rights in upholding liability waivers signed by parents on behalf of children.
Indeed, Sky Hall asserts that in the wake of the Troxel decision, the law has seen a
“strong shift” in favor of enforceability.
        Sky High heavily relies on the Ohio Supreme Court’s decision in Zivich v. Mentor
Soccer Club, Inc., 696 N.E.2d 201 (Ohio 1998). In Zivich, the child was injured while
participating in a non-profit soccer club. Id. at 202. Prior to the child’s participation, his
mother signed a registration form for the activity, which contained a waiver of liability
against the soccer club on behalf of the child. Id. When the parents sued the soccer club
for the child’s injuries, the soccer club responded that the claim was barred by the waiver.
The trial court agreed with the soccer club and granted summary judgment in its favor.
Id. The Court of Appeals affirmed the dismissal but held that the child’s cause of action,
once he reached the age of majority, had not been waived. See Zivich v. Mentor Soccer
Club, Inc., No. 95-L-184, 1997 WL 203646, at *1 (Ohio Ct. App. Apr. 18, 1997), aff’d
on other grounds, 696 N.E.2d 201 (hereinafter, “Court of Appeals’s Zivich”). Id. One
Judge concurred in the result only, opining that that Ohio public policy favored
enforcement of the exculpatory agreement against both parents and the child. Court of
Appeals’s Zivich, 1997 WL 203646, at *23 (Ford, J., concurring in result only).

        The Ohio Supreme Court likewise affirmed the trial court’s decision that the
claims of both the parents and the child were barred by the exculpatory clause contained
in the registration form. Zivich, 696 N.E.2d at 207. In reaching this result, the Ohio
Supreme Court first rejected the parents’ argument that the agreement should not be
enforced on public policy grounds, given that contracts entered into by minors were
generally unenforceable in Ohio. Id. at 204. Rather, the Ohio Supreme Court held that
Ohio public policy actually favored enforcement of the agreement, citing Ohio statutes
enacted to “encourage landowners to open their land to public use for recreational
activities without fear of liability.” Id. at 204–05 (citing Ohio Rev. Code Ann. §§
1533.18 & 1533.181). Indeed, the Ohio Supreme Court noted that, although the statute

                                            - 17 -
was not applicable to the case-at-bar, the Ohio General Assembly had recently enacted
statutes that “accord qualified immunity to unpaid athletic coaches and sponsors of
athletic events.” Id. at 205 (citing Ohio Rev. Code Ann. §§ 2305.381 & 2305.3825). The
Zivich Court also noted the inherent benefits in allowing children to participate in
sporting activities:

       Organized recreational activities offer children the opportunity to learn
       valuable life skills. It is here that many children learn how to work as a
       team and how to operate within an organizational structure. Children also
       are given the chance to exercise and develop coordination skills. Due in
       great part to the assistance of volunteers, nonprofit organizations are able to
       offer these activities at minimal cost. . . . Clearly, without the work of its
       volunteers, these nonprofit organizations could not exist, and scores of
       children would be without the benefit and enjoyment of organized sports.
       Yet the threat of liability strongly deters many individuals from
       volunteering for nonprofit organizations. Developments in the Law—
       Nonprofit Corporations—Special Treatment and Tort Law (1992), 105
       Harv. L. Rev. 1667, 1682. Insurance for the organizations is not the answer,
       because individual volunteers may still find themselves potentially liable
       when an injury occurs. Markoff, Liability Threat Looms: A Volunteer’s
       Thankless Task (Sept. 19, 1988), 11 Natl. L.J. 1, 40. Thus, although
       volunteers offer their services without receiving any financial return, they
       place their personal assets at risk.

Id. Given these risks, the Ohio Supreme Court noted that these organizations “could very
well decide that the risks are not worth the effort,” which would reduce the number of
low-cost sporting activities available to the youth. Id.


        In addition to the Ohio public policy favoring low-cost youth sporting activities,
the Zivich Court noted that its decision aligned with “the importance of parental
authority.” Id. (citing Court of Appeals’s Zivich, 1997 WL 203646, at *23 (Ford, J.,
concurring in result only)) (agreeing with the reasoning espoused by Judge Ford in his
concurrence to the Court of Appeals’s Zivich). As the Zivich Court explained, parents
have a right to raise their children, a fundamental liberty interest in the “the care, custody,
and management of their offspring[,]” and “a fundamental, privacy-oriented right of
personal choice in family matters,” all of which are protected by due process. Id. at 206
(citing Court of Appeals’s Zivich, 1997 WL 203646, at *24 (Ford, J., concurring in result
only)). In addition, the Ohio Supreme Court provided examples where Ohio statutory law
empowers parents to make decisions for their children, including the right to consent or
decline medical treatment. Id. (citing Ohio Rev. Code Ann. § 2317.54[C]; Lacey v.
Laird, 166 Ohio St. 12, 19, 1 O.O.2d 158, 161, 139 N.E.2d 25, 30 (Ohio 1956) (Hart, J.,
concurring)). Thus, the Zivich Court concluded that invalidating the release would be
                                            - 18 -
“inconsistent with conferring other powers on parents to make important life choices for
their children.” Id. at 206 (citing Court of Appeals’s Zivich, 1997 WL 203646, at *25–26
(Ford, J., concurring in result only)). According to the Ohio Supreme Court, the decision
to allow the child to participate in a potentially dangerous activity after having signed a
liability waiver on behalf of the child is “an important family decision” in which a parent
makes a decision regarding whether “the benefits to her child outweighed the risk of
physical injury.” Id. at 207. After concluding that this decision is protected by the
fundamental right of parental authority, the Ohio Supreme Court ultimately held that the
decision could not be “disturb[ed]” by the courts. Id. Accordingly, the Zivich Court ruled
that the waiver was enforceable.

        Sky High emphasizes that at least three other states have similarly held that pre-
injury waivers of a minor’s claims by parents were enforceable due to the court’s
inability to interfere with fit parents’ decisions. See Saccente v. LaFlamme, No.
CV0100756730, 2003 WL 21716586 (Conn. Super. Ct. July 11, 2003); Sharon v. City of
Newton, 769 N.E.2d 738 (Mass. 2002); BJ’s Wholesale Club, Inc. v. Rosen, 80 A.3d
345 (Md. 2013). First, in Saccente v. LaFlamme, the child’s father signed an indemnity
agreement on behalf of his daughter to participate in horseback riding lessons. Saccente,
2003 WL 21716586, at *1. When the child was injured and the mother sued on her
behalf, the defendant farm raised the indemnity agreement as a defense. Id. The Superior
Court of Connecticut ultimately held that the indemnity agreement signed by the child’s
parent was enforceable to bar the child’s claim. Id. at 7.4 In reaching this result, the
Saccente Court relied, in part, on the fundamental parental rights recognized by the
United States Supreme Court in Troxel. Id. at *6 (citing Troxel, 530 U.S. at 65). In the
Saccente Court’s view, a parent’s right to make decisions regarding the rearing of
children extends to “the right to control their associations,” including the “[t]he decision
here by her father to let the minor plaintiff waive her claims against the defendants in
exchange for horseback riding lessons at their farm[.]” Saccente, 2003 WL 21716586, at
*6–7 (distinguishing cases where releases have been held invalid by the fact that
Connecticut statutory law did not forbid parents from settling the claims of their
children).


       In Sharon v. City of Newtown, a student sued the city for injuries she had incurred
while participating in cheerleading practice at a public school. Sharon, 769 N.E.2d at
741. In rejecting the student’s argument that a waiver signed by the student’s father was
invalid, the Massachusetts Supreme Judicial Court held that enforcing the waiver

4
  The Superior Court in Saccente comes to the opposite conclusion as the Superior Court previously came
to in Fedor v. Mauwehu Council, Boy Scouts of Am., Inc., 21 Conn. Supp. 38, 143 A.2d 466 (Conn.
Super. Ct. 1958). The Saccente Court distinguished Fedor on the basis that parents there had “had no
choice but to sign the waiver” in order to participate in a Boy Scout camp for low-income families.
Saccente, 2003 WL 21716586, at *4. The Saccente Court concluded that the same was not true of the
child’s horseback riding lessons.
                                                - 19 -
“comports with the fundamental liberty interest of parents in the rearing of their children,
and is not inconsistent with the purpose behind our public policy permitting minors to
void their contracts.” Id. at 747. In addition, the Sharon Court noted that its decision was
in line with Massachusetts statutes exempting certain nonprofit organizations, volunteer
managers and coaches, and owners of land who permit the public to use their land for
recreational purposes without imposing a fee from liability for negligence. Id. (noting
that enforcement also comports with a policy of “encouragement of athletic activities for
minors” and does not conflict with Massachusetts statutory law requiring court approval
of minor settlements).

       Likewise in BJ’s Wholesale Club, Inc. v. Rosen, the defendant wholesale club
sought to dismiss a negligence claim brought on behalf of a minor due to the fact that the
parents had signed an exculpatory agreement on behalf of the child. Rosen, 80 A.3d at
346. The Maryland Court of Appeals, Maryland’s high court, held that the exculpatory
agreement was valid, rejecting the parents’ argument that the agreement should be
invalidated through the States’ parens patrie authority. The Rosen Court noted, however,
that such authority was only invoked where a parent is unfit or in the context of juvenile
delinquency. Id. at 361. As the Maryland Court of Appeals explained: “We have, thus,
never applied parens patriae to invalidate, undermine, or restrict a decision, such as the
instant one, made by a parent on behalf of her child in the course of the parenting role.”
Id. at 362. Ultimately, the Maryland Court of Appeals upheld the validity of the
agreement, relying also on Maryland statutes allowing parents to make financial, medical,
mental health, and educational decisions for their children Id. (citing Md. Code Ann.,
Cts. & Jud. Proc. § 6-405 (allowing parents to settle claims on behalf of minors without
court approval);5 Md. Code Ann., Educ. § 7-301 (allowing parents the choice to
homeschool their children); Md. Code Ann., Health-Gen. § 10-610 (allowing a parent to
commit a child to mental health services under limited circumstances); Md. Code Ann.,
Health-Gen. § 20-102 (giving parents the authority to consent to a minor’s medical
treatment)). At least one federal case interpreting state law has also enforced such an
agreement. See Kelly v. United States, No. 7:10-CV-172-FL, 2014 WL 4793009, at *5
(E.D. N.C. Sept. 25, 2014) (holding that upholding releases signed by parents on behalf
of children “serve[s] the public interest by respecting the realm of parental authority to
weigh the risks and costs of physical injury to their children against the benefits of the
child’s participation in an activity”).

       In addition to these cases, it appears that other jurisdictions have likewise upheld
similar exculpatory agreements signed on behalf of children without reliance on the
fundamental parental rights doctrine. See Hohe v. San Diego Unified Sch. Dist., 224 Cal.
5
  The Rosen Court found this statute particularly instructive, as other jurisdictions where exculpatory
agreements signed by parents were unenforceable had often relied upon statutes that required court
approval for parents to settle lawsuits on behalf of minors as next friend. Rosen, 80 A.3d at 356–57; see
also infra, for additional discussion of this factor.
                                                 - 20 -
App. 3d 1559, 274 Cal. Rptr. 647 (Ct. App. 1990) (holding, with little analysis regarding
the public policy in favor or against such a rule, that “[a] parent may contract on behalf of
his or her children” even in the context of a release); Kondrad ex rel. McPhail v.
Bismarck Park Dist., 2003 ND 4, ¶ 5, 655 N.W.2d 411, 413 (including no analysis as to
the issue of whether a parent may waive claims on behalf of a minor); Osborn v. Cascade
Mountain, Inc., 2003 WI App 1, ¶ 10, 259 Wis. 2d 481, 655 N.W.2d 546 (same). In still
other states, court decisions refusing to enforce such agreements have been legislatively
overturned. See Cooper v. Aspen Skiing Co., 48 P.3d 1229 (Colo. 2002), superseded by
Colo. Rev. Stat. Ann. § 13-22-107 (declaring it the public policy of Colorado to permit “a
parent of a child to release a prospective negligence claim of the child against”
organizations that provide “sporting, recreational, educational, and other activities where
certain risks may exist”); Kirton v. Fields, 997 So. 2d 349, 358 (Fla. 2008), somewhat
superseded by Fla. Stat. Ann. § 744.301 (permitting a parent to waive a child’s future
cause of action only as to the inherent risks of an activity against a “commercial activity
provider,” not claims resulting from the provider’s own negligence). Sky High therefore
argues that this Court should follow the “strong shift” in the law in favor of enforceability
based upon Tennessee and federal constitutional law regarding the state’s inability to
interfere in the parenting decisions of fit parents.

        That is not to say, however, that jurisdictions that enforce exculpatory agreements
or liability waivers signed on behalf of children by their parents enjoy a distinct majority
in the United States. Indeed, even as recently as 2010, one court characterized the state of
the law as the opposite—that “a clear majority” of courts have held in favor of finding
such agreements unenforceable. Galloway v. State, 790 N.W.2d 252, 258 (Iowa 2010).
Compared with the approximately nine jurisdictions wherein courts or legislatures have
enforced such agreements, our research has revealed at least fourteen jurisdictions
wherein courts have specifically held that exculpatory, release, or indemnification
agreements signed by parents on behalf of children are unenforceable. See Chicago, R.I.
& P. Ry. Co. v. Lee, 92 F. 318, 321 (8th Cir. 1899); J.T. ex rel. Thode v. Monster
Mountain, LLC, 754 F. Supp. 2d 1323, 1328 (M.D. Ala. 2010) (applying Alabama law
and “the weight of authority in other jurisdictions”); Fedor v. Mauwehu Council, Boy
Scouts of Am., Inc., 21 Conn. Supp. 38, 143 A.2d 466 (Conn. Super. Ct. 1958); Meyer v.
Naperville Manner, Inc., 262 Ill. App. 3d 141, 145, 634 N.E.2d 411, 413 (Ill. 1994);
Galloway v. State, 790 N.W.2d 252, 258 (Iowa 2010); Doyle v. Bowdoin College, 403
A.2d 1206, 1208 n.3 (Me. 1979); Woodman ex rel. Woodman v. Kera LLC, 486 Mich.
228, 785 N.W.2d 1 (Mich. 2010); Khoury v. Saik, 203 Miss. 155, 33 So. 2d 616, 618
(1948) (reaffirmed in Burt v. Burt, 841 So. 2d 108 (Miss. 2001)); Fitzgerald v. Newark
Morning Ledger Co., 111 N.J. Super. 104, 108, 267 A.2d 557, 559 (N.J. Law. Div.
1970); Valdimer v. Mount Vernon Hebrew Camps, Inc., 9 N.Y.2d 21, 24, 172 N.E.2d
283, 285 (N.Y. 1961); Ohio Cas. Ins. Co. v. Mallison, 223 Or. 406, 412, 354 P.2d 800,
803 (Or. 1960); Shaner v. State Sys. of Higher Educ., 40 Pa. D. & C.4th 308, 313 (Com.
Pl. 1998), aff’d without opinion, 738 A.2d 535 (Pa. Commw. Ct. 1999); Hawkins ex rel.
Hawkins v. Peart, 2001 UT 94, 37 P.3d 1062, somewhat superseded by Utah Code Ann.
                                            - 21 -
§ 78B-4-203 (allowing a release against an “equine or livestock activity sponsor”);6
Munoz v. II Jaz Inc., 863 S.W.2d 207, 210 (Tex. App. 1993); Scott By & Through Scott
v. Pac. W. Mountain Resort, 119 Wash. 2d 484, 494, 834 P.2d 6, 11 (Wash. 1992).

        A few courts refusing to enforce these agreements have expressly considered, and
rejected, similar arguments contending that enforcement is necessary to comport with a
parent’s fundamental right to control his or her children. For example, the court in
Woodman ex rel. Woodman v. Kera LLC rejected this argument on the ground that
under such an analysis “a parent would be able to bind the child in any contract, no
matter how detrimental to the child,” including contracts where the law is well-settled
that parents may not consent on behalf of their children. Woodman, 785 N.W.2d at 8
(quoting McKinstry v. Valley Obstetrics-Gynecology Clinic, P.C., 428 Mich. 167, 405
N.W.2d 88 (1987) (noting the general rule that “a parent has no authority to waive,
release, or compromise claims by or against a child”). Rather, the Woodman Court noted
that if such a massive shift in the law was warranted, the change should originate in the
legislature, rather than the courts. Id. at 9–10.

        The Iowa Supreme Court likewise considered an argument that the enforcement of
pre-injury releases was in line with the “public policy giving deference to parents’
decisions affecting the control of their children and their children’s affairs.” Galloway,
790 N.W.2d at 256. The Galloway Court recognized that parents have a fundamental
liberty interest “in the care, custody, and control of [their] children[.]” Id. (quoting
Lamberts v. Lillig, 670 N.W.2d 129, 132 (Iowa 2003)). The Court noted, however, that
this interest was “restricted to some extent by the public’s interest in the best interests of
children.” Id. In support, the Court cited Iowa law preventing parents from waiving child
support payments, preventing parents from receiving payments on behalf of a child of
more than $25,000.00, and preventing conservators from compromising a child’s cause of
action absent court approval. Id. at 256–57 (citing Iowa Code § 598.21C(3) (stating that
any modification to child support is void unless approved by the court); Iowa Code §
633.574 (limiting a parent’s ability to receive property on behalf of child to an aggregate
value of $25,000.00); Iowa Code § 633.647(5) (requiring a child’s conservator to obtain
court approval for the settlement of the child’s claim)). The Court further rejected the
defendants’ claim that “recreational, cultural, and educational opportunities for youths
will cease because organizations sponsoring them will be unable or unwilling to purchase
insurance or otherwise endure the risks of civil liability,” finding such fear “speculative
and overstated.” Id. at 258–59. The Galloway Court therefore held that inherent in Iowa
law was “a well-established public policy that children must be accorded a measure of
protection against improvident decisions of their parents.” Id. at 256. The Iowa Supreme
Court therefore held that public policy prevented enforcement of the pre-injury release
6
   The Utah Supreme Court has recently announced that Hawkins remains valid law as to
whether public policy invalidates an exculpatory agreement “in the absence of statutory
language.” See Penunuri v. Sundance Partners, Ltd., 2013 UT 22, ¶ 28, 301 P.3d 984, 992
                                            - 22 -
signed by a student’s mother regarding injuries the child sustained while on an
educational field trip organized by a state university. Id. at 253.

       Although the holding was later superseded by statute, the reasoning of the
Colorado Supreme Court on this issue is also illuminating. Cooper v. Aspen Skiing Co.
involved a child injured in a skiing accident whose mother had signed a pre-injury release
on his behalf. Cooper, 48 P.3d at 1230. In invalidating the release, the Colorado Supreme
Court specifically held that a parent’s fundamental right to “the care, custody, and control
of their children” did not extend to a parent’s decision to disclaim a minor’s potential
future recovery for injuries caused by the negligence of a third party. Id. at 1235 n.11
(quoting Troxel, 530 U.S. at 65). As the Cooper Court explained:
              A parental release of liability on behalf of his child is not a decision
              that implicates such fundamental parental rights as the right to
              “establish a home and bring up children,” Meyer v. Nebraska, 262
U.S. 390, 399, 43 S. Ct. 625, 67 L. Ed. 1042 (1923), and the right “to
              direct the upbringing and education of children under their control,”
              Pierce v. Soc’y of Sisters, 268 U.S. 510, 534–35, 45 S. Ct. 571, 69
L. Ed. 1070 (1925). Moreover, it does not implicate a parent’s
              “traditional interest . . . with respect to the religious upbringing of
              their children,” Wisconsin v. Yoder, 406 U.S. 205, 214, 92 S. Ct.
1526, 32 L. Ed. 2d 15 (1972), or such medical decisions as a parent’s
              right to “retain a substantial . . . role” in the decision to voluntary
              commit his child to a mental institution (with the caveat that the
              child’s rights and the physician’s independent judgment also plays a
              role), Parham v. J.R., 442 U.S. 584, 604, 99 S. Ct. 2493, 61 L. Ed.
2d 101 (1979); rather a parental release on behalf of a child
              effectively eliminates a child’s legal right to sue an allegedly
              negligent party for torts committed against him. It is, thus, not of the
              same character and quality as those rights recognized as implicating
              a parents’ fundamental liberty interest in the “care, custody, and
              control” of their children.
              Furthermore, even assuming arguendo, that a parental release on
              behalf of a minor child implicates a parent’s fundamental right to the
              care, custody, and control of his child, this right is not absolute.
              Prince v. Massachusetts, 321 U.S. 158, 166, 64 S. Ct. 438, 88 L. Ed.
645 (1944); People v. Shepard, 983 P.2d 1, 4 (Colo. 1999). Indeed,
              “[a]cting to guard the general interest in youth’s well being, the state
              as parens patriae may restrict the parent’s control by requiring
              school attendance, regulating or prohibiting the child’s labor and in
              many other ways.” Prince v. Massachusetts, 321 U.S. [at] 166 . . .


                                           - 23 -
              (footnotes omitted). In fact, “in order to protect a child’s well-being,
              the state may restrict parental control.” Shepard, 983 P.2d at 4.
Cooper, 48 P.3d at 1235 n.11.
       Appellants argue that this Court should likewise reject any argument that the
enforcement of liability waivers against minors is required by the fundamental parental
rights doctrine. Based upon this split of authority, we must determine whether Tennessee
public policy favors a change in the rule established by this Court in Childress.
                                              D.
        “‘[T]he public policy of Tennessee is to be found in its constitution, statutes,
judicial decisions and applicable rules of common law.’” In re Baby, 447 S.W.3d 807,
823 (Tenn. 2014) (quoting Cary v. Cary, 937 S.W.2d 777, 781 (Tenn.1996)). “Primarily,
it is for the legislature to determine the public policy of the state, and if there is a statute
that addresses the subject in question, the policy reflected therein must prevail.” Hyde v.
Hyde, 562 S.W.2d 194, 196 (Tenn. 1978) (citing United States v. Trans-Missouri
Freight Ass’n, 166 U.S. 290, 17 S. Ct. 540, 41 L. Ed. 1007 (1897)). In order to determine
whether a contract “is inconsistent with public policy, courts may consider the purpose of
the contract, whether any violation is inherent in the contract itself, as opposed to merely
a collateral consequence, and, finally, whether the enforcement of the contract will have a
detrimental effect on the public.” Baby, 447 S.W.3d at 823 (citing Baugh v. Novak, 340
S.W.3d 372, 382 (Tenn. 2011)). “‘The principle that contracts in contravention of public
policy are not enforceable should be applied with caution and only in cases plainly within
the reasons on which that doctrine rests.’” Home Beneficial Ass’n v. White, 180 Tenn.
585, 589, 177 S.W.2d 545, 546 (1944) (quoting Twin City Pipe Line Co. v. Harding
Glass Co., 283 U.S. 353, 356–57, 51 S. Ct. 476, 477, 75 L. Ed. 1112 (1931)).

       Here, there can be no doubt that the Tennessee public policy, as evidenced by the
Tennessee Supreme Court’s decision in Hawk, does not favor intervention in the parental
decisions of fit parents. See Hawk, 855 S.W.2d at 579. As such, where a fit parent makes
a parental decision, our courts generally will not interfere. Id. Courts in Tennessee have
cited Hawk to protect a parent’s right most often in the context of dependency and
neglect proceedings, termination of parental rights proceedings, parentage actions, child
custody proceedings, and grandparent visitation proceedings. See, e.g., In re Carrington
H., 483 S.W.3d 507 (Tenn.), cert. denied sub nom. Vanessa G. v. Tenn. Dep’t of
Children’s Servs., 137 S. Ct. 44, 196 L. Ed. 2d 28 (2016) (involving termination of
parental rights); Lovlace v. Copley, 418 S.W.3d 1, 26 (Tenn. 2013) (involving
grandparent visitation); In re Adoption of A.M.H., 215 S.W.3d 793, 809 (Tenn. 2007)
(involving termination of parental rights); In re Adoption of Female Child, 896 S.W.2d
546, 548 (Tenn. 1995) (involving custody of a child); Broadwell by Broadwell v.
Holmes, 871 S.W.2d 471, 476–77 (Tenn. 1994) (limiting parental immunity only “to
conduct that constitutes the exercise of parental authority, the performance of parental
                                             - 24 -
supervision, and the provision of parental care and custody”); McGarity v. Jerrolds, 429
S.W.3d 562 (Tenn. Ct. App. 2013) (involving grandparent visitation); State v. Cox, No.
M1999-01598-COA-R3-CV, 2001 WL 799732, at *10 (Tenn. Ct. App. July 17, 2001)
(involving dependency and neglect); Matter of Hood, 930 S.W.2d 575, 578 (Tenn. Ct.
App. 1996) (involving a parentage action). In one case, Hawk was cited as support for a
parent’s right to control a child’s access to the telephone and to “consent . . . vicariously
to intercepting, recording and disclosing the child’s conversation with [f]ather.”
Lawrence v. Lawrence, 360 S.W.3d 416, 421 (Tenn. Ct. App. 2010). In another case,
however, this Court held that a parent’s fundamental right to rear his or her children was
not violated by a Tennessee law allowing physicians to prescribe contraceptives to
minors without parental authorization. See Decker v. Carroll Acad., No. 02A01-9709-
CV-00242, 1999 WL 332705, at *13 (Tenn. Ct. App. May 26, 1999).

        Additionally, this policy of protecting fundamental parental rights is often
reflected in our statutory law. For example, Tennessee Code Annotated section 34-1-102
provides that parents are equally charged with the “care, management and expenditure of
[their children’s] estates.” Another statute, Tennessee Code Annotated section 37-1-140,
states in relevant part:
                 A custodian to whom legal custody has been given by the court
                under this part has the right to the physical custody of the child, the
                right to determine the nature of the care and treatment of the child,
                including ordinary medical care and the right and duty to provide for
                the care, protection, training and education, and the physical, mental
                and moral welfare of the child, subject to the conditions and
                limitations of the order and to the remaining rights and duties of the
                child’s parents or guardian.
Tenn. Code Ann. § 37-1-140(a).7 Other statutes littered throughout the Tennessee Code
also reflect this policy. See, e.g., Tenn. Code Ann. § 33-8-303 (giving a parent authority

7
  We note that this Court recently held that under the specific language of the trust agreement at issue, it
was “without question the trustee has the right under the Trust Agreement to agree to arbitration binding
the Minor beneficiary as to claims or demands once they have arisen.” Gladden v. Cumberland Trust &
Inv. Co., No. E2015-00941-COA-R9-CV, 2016 WL 1166341, at *5 (Tenn. Ct. App. Mar. 24, 2016),
perm. app.granted (Aug. 18, 2016). The Court held however that the trustee had no power to agree to
arbitration of unknown future claims. Id. at *6. The situation is distinguishable from this cause for three
reasons: (1) the case involved a question of a trustee’s authority under a specific trust agreement, rather
than a question of a parent’s authority based upon the Tennessee and federal constitutions; (2) the Court
held that the language of the agreement, rather than public policy considerations, required it to hold that
the trustee had no power to agree to arbitrate unknown disputes; (3) the agreement at issue was an
agreement to arbitrate, which limits only the forum in which a claim may be raised, rather than limiting
liability. See Buraczynski v. Eyring, 919 S.W.2d 314, 319 (Tenn. 1996) (holding that arbitration
agreements “do not limit liability, but instead designate a forum that is alternative to and independent of
the judicial forum”). As such, the Gladden Opinion is inapposite to the issues raised in this case.
Furthermore, because the Tennessee Supreme Court recently granted permission for appeal of the
                                                  - 25 -
to submit minor child to convulsive therapy, but only if neither the child nor the child’s
other parent object to the treatment); Tenn. Code Ann. § 36-3-106 (giving a parent
authority to consent to a minor’s marriage); Tenn. Code Ann. § 47-25-1105 (giving
parents the authority to solicit minor child’s name, photograph, or likeness); Tenn. Code
Ann. § 49-2-124 (giving a parent authority to submit their minor child to involuntary
mental health or socioemotional screening); Tenn. Code Ann. § 50-5-105 (giving parents
the authority to consent to the employment of their minor children aged sixteen or
seventeen with certain restrictions set by the state); Tenn. Code Ann. § 62-38-305 (giving
a parent the authority to consent to a minor’s body piercing, given certain limitations);
Tenn. Code Ann. § 68-1-118 (allowing parents to consent to the release of protected
health information of their minor children); Tenn. Code Ann. § 68-117-104 (allowing
parents to consent to minor’s use of tanning devices).

       The fundamental parental rights doctrine, however, is not absolute. See Prince,
321 U.S. at 166 (“Acting to guard the general interest in youth’s well[-]being, the state as
parens patriae may restrict the parent’s control by requiring school attendance, regulating
or prohibiting the child’s labor, and in many other ways.”) (footnotes omitted). Indeed, as
recently as 2011, the Tennessee Supreme Court recognized the courts’ power to
invalidate certain contracts made by parents on behalf of minors. See Wright ex rel.
Wright v. Wright, 337 S.W.3d 166 (Tenn. 2011). In Wright, a minor was seriously
injured in an automobile accident, and her father retained the services of an attorney to
represent him and the child in a lawsuit to recover for her injuries. Id. at 170. In
connection with the representation, the father signed a one-third contingency fee with the
attorney. The agreement noted, however, that fees on behalf of the minor would require
court approval. The father thereafter filed a complaint on behalf of the child as next
friend. Because the child’s parents were divorced, the trial court eventually appointed a
guardian ad litem for the child. Ultimately, the parties agreed to settle the case for
$425,000 on behalf of the child, as well as courts costs, guardian ad litem fees, and other
expenses. The document evincing the agreement also indicated that the parties agreed to
the “contractual attorney’s fees.” Id. at 171.


        A dispute soon arose between the guardian ad litem and the retained attorney over
the amount of attorney’s fees owed to the attorney; while the retained attorney contended
he was entitled to one-third of the settlement amount, the guardian ad litem asserted that
the retained attorney was only entitled to a reasonable fee as set by the court. Id. The trial
court eventually entered an order awarding the retained attorney his full fee under the
contingency contract. Id. at 172. The Court of Appeals reversed and remanded for a
recalculation of the fees. Id. The trial court held a hearing and ultimately awarded
$131,000.00 in attorney’s fees. Id. at 175 (citing Wright v. Wright, No. M2007-00378-
COA-R3-CV, 2007 WL 4340871, at *1 (Tenn. Ct. App. Dec. 12, 2007) (hereinafter,


Gladden case, we await final resolution of the issues decided therein.
                                                  - 26 -
“Wright I”)). After the fee was affirmed by the Court of Appeals, the Tennessee Supreme
Court granted the guardian ad litem’s application for permission to appeal. Id. at 176.
        As is relevant to this case, the Tennessee Supreme Court first reaffirmed “the
long-standing” principle in Tennessee that “a next friend representing a minor cannot
contract with an attorney for the amount of the attorney’s fee so as to bind the minor[.]”
Id. at 179 (citing City of Nashville v. Williams, 169 Tenn. 38, 82 S.W.2d 541, 541
(1935)). In reaching this decision, the Wright Court noted two statutes allowing
Tennessee courts the power to approve settlements made on behalf of minors. Wright,
337 S.W.3d at 178. First, Tennessee Code Annotated section 34-1-121 provides, in
pertinent part:
              In any action, claim, or suit in which a minor or person with a
              disability is a party or in any case of personal injury to a minor or
              person with a disability caused by the alleged wrongful act of
              another, the court in which the action, claim, or suit is pending, or
              the court supervising the fiduciary relationship if a fiduciary has
              been appointed, has the power to approve and confirm a compromise
              of the matters in controversy on behalf of the minor or person with a
              disability. If the court deems the compromise to be in the best
              interest of the minor or person with a disability, any order or decree
              approving and confirming the compromise shall be binding on the
              minor or person with a disability.
Tenn. Code Ann. § 34-1-121(b); see also Vannucci v. Memphis Obstetrics &
Gynecological Ass’n, P.C., No. W2005-00725-COA-R3-CV, 2006 WL 1896379, at *11
(Tenn. Ct. App. July 11, 2006) (holding that where a settlement involves a minor, section
34-1-121 “requir[es]” that the trial court “go beyond its normal role” and approve or
disapprove of the proposed settlement). Likewise, Section 29-34-105 requires an in-
chambers hearing attended by both the minor and his or her guardian in order to approve
a settlement totaling more than $10,000.00. From these statutes, the Tennessee Supreme
Court concluded that Tennessee public policy allows courts to “assume a special
responsibility to protect a minor’s interests.” Wright, 337 S.W.3d at 178. The Wright
Court therefore affirmed the ruling that the retained attorney was not entitled to the
contractual fee, but merely to a reasonable fee as set by the court. Id. Ultimately, the
Tennessee Supreme Court affirmed the trial court’s award of $131,000.00 in attorney’s
fees. Id. at 188.
       From Wright, we can glean that Tennessee’s public policy includes a well-settled
principle requiring courts to act as parens patriae to protect a child’s financial interests.
Indeed, Tennessee statutory law, the most salient source of Tennessee public policy,
includes several statutes that offer protections for a minor’s financial interests, even if
that protection interferes with a parent’s decisions. See Tenn. Code Ann. § 29-34-105
(requiring court approval of settlements on behalf of minors of more than $10,000.00);
                                           - 27 -
Tenn. Code Ann. § 34-1-102(a) (limiting a parent’s use of child’s income to only “so
much . . . as may be necessary . . . (without the necessity of court authorization) for the
child’s care, maintenance and education”); Tenn. Code Ann. § 34-1-121(b) (giving the
court power to approve settlements on behalf of minors where the settlement is in the
minor’s best interest); Tenn. Code Ann. § 34-1-122 (authorizing the court to approve or
disapprove of “expenditures of income or principal of the property of the minor or person
with a disability” and providing limits on the type of “gift program[s]” that may be
approved). The Tennessee Supreme Court previously characterized these statutes as
“plac[ing] the responsibility and burden upon the court to act for the minor.” Busby v.
Massey, 686 S.W.2d 60, 63 (Tenn. 1984). When these statutes are implicated, “the trial
court is not bound by desires, interests or recommendations of attorneys, parents,
guardians or others.” Id. (citing Rafferty v. Rainey, 292 F. Supp. 152 (E.D. Tenn. 1968));
see also Wright I, 2007 WL 4340871, at *1 (“By caselaw and by statute the settlement of
a case brought by a minor for personal injuries must be approved by the court, and the
court must ensure that the settlement itself is in the best interests of the minor.”)
(emphasis added).

        In addition to statutes on this subject, Tennessee caselaw provides another
significant protection for the financial interests of a minor even against his or her parent:
a parent may not, by agreement, waive the child’s right to support from the other parent.
Huntley v. Huntley, 61 S.W.3d 329, 336 (Tenn. Ct. App. 2001) (citing Norton v. Norton,
No. W1999-02176-COA-R3-CV, 2000 WL 52819, at *4 (Tenn. Ct. App. Jan.10, 2000)).
As this Court explained: “It is against public policy to allow the custodial parent to waive
the child’s right to support[,]” as the child is the beneficiary of the support, not the parent.
A.B.C. v. A.H., No. E2004-00916-COA-R3-CV, 2005 WL 74106, at *7 (Tenn. Ct. App.
Jan. 13, 2005) (citing Pera v. Peterson, 1990 WL 200582 (Tenn. Ct. App. Dec. 14,
1990)); see also Berryhill v. Rhodes, 21 S.W.3d 188, 192, 194 (Tenn. 2000) (holding that
private agreements to circumvent child support obligations are against public policy).
Such agreements are therefore “void as against public policy as established by the
General Assembly.” Witt v. Witt, 929 S.W.2d 360, 363 (Tenn. Ct. App. 1996); see also
Galloway, 790 N.W.2d at 256–57 (relying on Iowa law preventing parents from entering
into agreements waiving child support as a reason for its rule invalidating waivers of
liability signed by parents on behalf of minors). The Tennessee Supreme Court has
likewise held that parents engaged in a child custody dispute “cannot bind the court with
an agreement affecting the best interest of their children.” Tuetken v. Tuetken, 320
S.W.3d 262, 272 (Tenn. 2010). Finally, we note that Rule 17.03 of the Tennessee Rules
of Civil Procedure allows a court to appoint a guardian ad litem for a child “at any time
after the filing of the complaint” in two instances: (1) when the child has no duly
appointed representative; or (2) when “justice requires” the appointment. Thus, Rule
17.03 allows the appointment of a guardian ad litem even when the child is represented
by his or her parent in the capacity of next friend. See Gann v. Burton, 511 S.W.2d 244,
246 (Tenn. 1974) (holding that the court’s decision to appoint a guardian ad litem when
“justice requires” is discretionary and is determined on a case-by-case basis).
                                             - 28 -
        Tennessee statutory law also contains other protections that arguably interfere with
a parent’s right to the custody and control of his or her children, albeit not in a financial
context. See Tenn. Code Ann. § 34-6-307 (granting a parent the right to refuse medical
treatment for his or her child, unless the parent’s decision “jeopardize[s] the life, health,
or safety of the minor child”); Tenn. Code Ann. § 37-10-303 (granting the parent the
right to consent to his or her child’s abortion, but providing that, in the absence of
parental consent, consent may be obtained from the court); Tenn. Code Ann. §§ 37-10-
401 to -403 (placing on the parent the duty to vaccinate a child, unless certain religious
exceptions apply); Tenn. Code Ann. § 49-6-3001 (requiring parents to enroll their school-
aged children in school, unless exempted); Tenn. Code Ann. § 49-6-3009 (making it a
crime for a parent who has control of a child to allow the child to be truant from a
remedial institution); Tenn. Code Ann. § 49-6-3050 (regulating home schooling); Term.
Code Ann. § 68-34-107 (allowing a physician to provide a minor with contraceptive if
the minor obtains parental consent or simply if the minor “requests and is in need of birth
control procedures, supplies or information”). Indeed, one statute specifically invalidates
a contract entered into by the biological and adoptive parents if the parties agree to
visitation post-adoption. See Tenn. Code Ann. § 36-1-121(f) (“Any provision in an order
of the court or in any written agreement or contract between the parent or guardian of the
child and the adoptive parents requiring visitation or otherwise placing any conditions on
the adoption shall be void and of no effect whatsoever[.]”).

        Because of the statutory and caselaw in Tennessee providing protection for a
minor’s financial and other interests, we first note that Tennessee law is clearly
distinguishable from many of the cases in which enforcement of liability waivers was
held to be appropriate. For example, the Connecticut Superior Court in Saccente v.
LaFlamme specifically noted that its decision did not conflict with Connecticut public
policy as evidenced by statutes because there was “no Connecticut law, and the [parties
have] cited none, which affords such specific protections for minors.” Saccente, 2003
WL 21716586, at *6–7 (citing Conn. Gen. Stat. Ann. § 45a-631 (allowing parents to
settle the claims of their children if the amount recovered is less than $10,000.00)).
Likewise in BJ’s Wholesale Club, Inc. v. Rosen, the Maryland Court of Appeals noted
that rather than having no statute prohibiting the practice of parental consent to minor
settlements without court approval, such practice was actually authorized by Maryland
statutory law. See Rosen, 80 A.3d at 362 (citing Md. Code Ann., Cts. & Jud. Proc. § 6-
405 (allowing parents to settle “any” claims on behalf of minors without court approval)).
Clearly, the legal framework in Tennessee differs significantly from these other
jurisdictions in this regard.

       In addition, unlike in Sharon and Zivich, Sky High has cited to no statutes, nor
has our research revealed any, that reflect Tennessee public policy in favor of sheltering
from liability owners of land opened for recreational uses or unpaid athletic coaches and
                                           - 29 -
sponsors. See Sharon, 769 N.E.2d at 747 (citing Mass. Gen. Laws Ann. ch. 21, § 17C;
Mass. Gen. Laws Ann. ch. 231, § 85V); Zivich, 696 N.E.2d at 204–05 (citing Ohio Rev.
Code Ann. §§ 1533.18; 1533.181; 2305.381; 2305.3825); Indeed, in Justice Deborah L.
Cook’s concurrence in Zivich, she emphasized that her decision to concur was “firmly
grounded in the public policy of the General Assembly, as evinced by the legislative
enactments cited by the majority,” rather than any constitutional policy regarding parental
rights. Zivich, 696 N.E.2d at 208 (Cook, J., concurring). Tennessee law has no such
statutes that evince the Tennessee General Assembly’s desire to shield the operators of
for-profit trampoline parks from liability.

        Based on the foregoing, we conclude that the Colorado Supreme Court’s analysis
on this issue best aligns with existing Tennessee law. See Cooper, 48 P.3d at 1235 n.11.
First, we note that Sky High has cited no law in which the fundamental right to care for
and to control children, as recognized by the Tennessee Supreme Court in Hawk, has
ever been utilized to uphold financial contracts entered into by the parent on behalf of the
child, especially where the child’s right to recover money may be negated by the parents’
agreement. See id. (holding that “[a] parental release of liability on behalf of his child is
not a decision that implicates such fundamental parental rights”). Indeed, where a child’s
financial interests are threatened by a parent’s contract, it appears to be this State’s long-
standing policy to rule in favor of protecting the minor. See Huntley, 61 S.W.3d at 336
(preventing parent from agreeing to waive child support). Moreover, as previously
discussed, our General Assembly has enacted a multitude of statutes evincing a policy of
protecting children’s finances from improvident decisions on the part of their parents.
See, e.g., Tenn. Code Ann. §§ 34-1-102; 34-1-121(b). This policy of allowing courts to
“assume a special responsibility to protect a minor’s interests” was reaffirmed by the
Tennessee Supreme Court in 2011, well after the decisions in both Hawk and Troxel. See
Wright, 337 S.W.3d at 178. Accordingly, parents in Tennessee, like parents in Colorado,
simply do not have plenary power over the claims of their children, regardless of their
fundamental parental rights. C.f. Cooper, 48 P.3d at 1235 n.11 (holding that a parent’s
right to the custody, care, and control of his or her children is “not absolute”).8

       We are cognizant that that above statutes as well as the Wright decision concern
only the parent’s ability to settle a claim after an injury has occurred. See Wright, 337
S.W.3d at 178. At least two courts have held that similar rules have no application to a
pre-injury waiver. See Sharon, 769 N.E.2d at 747 n.10 (citing Mass. Gen. Laws Ann. ch.
231, § 140C 1/2) (providing that a court may approve a settlement on behalf of a minor
when approval is requested by a party); Zivich, 696 N.E.2d at 201. As the Sharon Court
explained:

       8
          Moreover, unlike the Colorado legislature, which enacted new law to overturn the decision in
Cooper a mere year after that decision was filed, see Colo. Rev. Stat. Ann. § 13-22-107 (eff. May 14,
2003), the Tennessee General Assembly has chosen to take no action to overturn the rule adopted in
Childress for the last twenty-five years.
                                               - 30 -
              [T]he policy considerations underlying [a post-injury release] are
              distinct from those at issue in the preinjury context. A parent asked
              to sign a preinjury release has no financial motivation to comply and
              is not subject to the types of conflicts and financial pressures that
              may arise in the postinjury settlement context, when simultaneously
              coping with an injured child. Such pressure can create the potential
              for parental action contrary to the child’s ultimate best interests. In
              short, in the preinjury context, there is little risk that a parent will
              mismanage or misappropriate his child’s property.

Sharon, 769 N.E.2d at 747 n.10 (citing Zivich, 696 N.E.2d 201). This Court previously
rejected a similar argument in Childress, stating:

              Indemnification agreements executed by a parent or guardian in
              favor of tort feasors, actual or potential, committing torts against an
              infant or incompetent, are invalid as they place the interests of the
              child or incompetent against those of the parent or guardian. . . .
              Th[e] fact [that] the agreements at issue were executed pre-injury]
              does not change the rule, and indemnity provisions executed by the
              parent prior to a cause of action in favor of a child cannot be given
              effect. Were the rule otherwise, it would circumvent the rule
              regarding exculpatory clauses and the policy of affording protection
              in the law to the rights of those who are unable effectively to protect
              those rights themselves.

Childress, 777 S.W.2d at 7 (citing Valdimer, 172 N.E.2d at 285 (“Clearly, a parent who
has placed himself in the position of indemnitor will be a dubious champion of his infant
child’s rights.”)).

       Nothing in Hawk or otherwise cited to this Court leads us to believe that the
decision in Childress on this particular issue was in error at the outset or has been
changed by the fundamental parental rights doctrine. An agreement to waive all future
claims arising out of an incident and to hold a third party harmless even from the third
party’s negligence clearly has the potential to place the parent’s interest in conflict with
the child’s interest. As the New Jersey Superior Court explained: “If such an agreement
could be enforced it would be for the benefit of the [parent] to prevent the bringing of any
suit on the claim of the infant no matter how advantageous such suit might be for the
infant.” Fitzgerald, 267 A.2d at 559. The Oregon Supreme Court came to a similar
conclusion:
              As parent-guardian he owes a duty to act for the benefit of his child.
              That duty is not fully discharged where the parent enters into a
              bargain which gives rise to conflicting interests. The conflict may
                                           - 31 -
             arise at the time of settlement when the parent has the opportunity to
             receive a sum of money in his own right as a part of the settlement in
             consideration for which he agrees to indemnity the defendant, and it
             may arise later when it is found advisable that his child bring action
             against the defendant for injuries which had not been known at the
             settlement date. On either of these occasions there is a real danger
             that the child’s interest will be put in jeopardy because of the
             parent’s concern over his or her own economic interests. Certainly a
             parent who is called upon to decide whether his child should bring
             an action for injuries not known at the time of settlement is not likely
             to proceed with such an action in the face of knowledge that any
             recovery eventually will result in his own liability under an
             indemnity agreement.
Mallison, 354 P.2d at 802. The parent-child relationship has likewise been described as
fiduciary by Tennessee courts in some situations. See Bayliss v. Williams, 46 Tenn. 440,
442 (1869) (“The relation may be of any kind which implies confidence, as trustee and
beneficiary, attorney and client, parent and child, guardian and ward, physician and
patient, nurse and invalid, confidential friend and adviser, indeed, any relation of
confidence between persons which give one dominion or influence over the other[.]”);
see also Robinson v. Robinson, 517 S.W.2d 202, 206 (Tenn. Ct. App. 1974) (noting that
while the parent-child relationship may give rise to a fiduciary duty, that does not
necessarily mean that the relationship is confidential for purposes of undue influence or
other legal questions). Accordingly, we agree with the courts in New Jersey, New York,
and Oregon that the conflict requiring court approval of post-injury settlements involving
minors is largely equal to the conflict created by a parent’s decision to sign a pre-injury
waiver on behalf of a minor.
       Furthermore, in our view, a pre-injury waiver is largely analogous to a contract
containing a contingency fee. In the context of a pre-injury waiver, the parent must weigh
the benefit of the activity with potential injury that may occur, but the injury is merely
hypothetical at that time. Likewise, when a parent signs a contingency fee agreement, the
parent must weigh the benefits of the representation against the attorney’s fees that will
be owed from the child’s recovery. At the time of the signing of the agreement, however,
such recovery is merely hypothetical. Accordingly, similar interests and conflicts are
inherent in both transactions. Because the Tennessee Supreme Court has held that
contingency fee agreements signed by parents are invalid, despite the fact that no statute
expressly prohibits such action, see Wright, 337 S.W.3d at 178, we likewise conclude
that pre-injury waivers of liability and indemnification agreements are unenforceable
under Tennessee law.




                                          - 32 -
        Finally, we cannot discount the fact that Tennessee’s public policy may also be
determined from our case law. See Baby, 447 S.W.3d at 823. As previously discussed,
this Court determined in 1989 that contracts such as the one at issue in this case were
unenforceable under Tennessee law. See Childress, 777 S.W.2d at 6. This Court has
previously grappled with the question of whether our Opinions, published in the official
reporter and denied permission to appeal by the Tennessee Supreme Court, are entitled to
stare decisis effect. Compare Evans v. Steelman, No. 01-A-01-9511-JV00508, 1996 WL
557844, at *2 (Tenn. Ct. App. Oct. 2, 1996), aff’d, 970 S.W.2d 431 (Tenn. 1998)
(holding that where only one issue was decided by the Court of Appeals, the denial of
permission to appeal by the Tennessee Supreme Court should be read as approval of the
Court of Appeals’s holding until the Tennessee Supreme Court “change[s] its mind”);
with Evans, 1996 WL 557844, at *8 (Koch, J., dissenting) (citing Swift v. Kirby, 737
S.W.2d 271, 277 (Tenn. 1987)) (“The doctrine of stare decisis does not apply with full
force to principles that have not been directly adopted by the Tennessee Supreme
Court.”); see also Hardy v. Tournament Players Club at Southwind, Inc., No. W2014-
02286-COA-R9-CV, 2015 WL 4042490, at *16 (Tenn. Ct. App. July 2, 2015) (Gibson,
J., dissenting), perm. app. granted (Tenn. Dec. 9, 2015) (noting the “the oddity of a Court
of Appeals judge asserting that our own opinions may not have stare decisis effect[,]” in
the context of an unpublished opinion of the Court of Appeals). If entitled to
consideration under the stare decisis doctrine, we are “require[d] . . . to uphold our prior
precedents to promote consistency in the law and to promote confidence in this Court’s
decisions . . . [unless there is] an error in the precedent, when the precedent is obsolete,
when adhering to the precedent would cause greater harm to the community than
disregarding stare decisis, or when the prior precedent conflicts with a constitutional
provision.” Cooper v. Logistics Insight Corp., 395 S.W.3d 632, 639 (Tenn. 2013).

        It appears that the issue was settled, however, by the Tennessee Supreme Court’s
1999 amendment to Rule 4 of the Rules of the Tennessee Supreme Court. See In re
Amendment        to    Supreme      Court     Rule    4    (Tenn.     Nov.    10,    1999),
https://www.tncourts.gov/sites/default/files/sc_rule_4_amd_publ_opin.pdf (deleting the
prior rule and adopting a new rule). Under Rule 4 of the Rules of the Tennessee Supreme
Court, “[o]pinions reported in the official reporter . . . shall be considered controlling
authority for all purposes unless and until such opinion is reversed or modified by a court
of competent jurisdiction.” Accordingly, regardless of whether stare decisis applies in
this case, it remains controlling authority in this case until overturned. As such, we will
not overrule the Childress decision lightly, especially given the over twenty-five years
that it has operated as the law in Tennessee.

        A similar issue was raised in Woodman ex rel. Woodman v. Kera LLC, 486 Mich.
228, 785 N.W.2d 1 (Mich. 2010). As previously discussed, the Michigan Supreme Court
first recognized the well-settled rule that “a parent has no authority to waive, release, or
compromise claims by or against a child[.]” Id. at 8. The Woodman Court therefore
framed the issue as whether that well-settled rule should be altered due to changing
                                            - 33 -
policy considerations. The Michigan Supreme Court declined the invitation, holding that
such a dramatic shift in public policy was best left to the state legislature:
              There is no question that, if this Court were inclined to alter the
              common law, we would be creating public policy for this state. Just
              as “legislative amendment of the common law is not lightly
              presumed,” this Court does not lightly exercise its authority to
              change the common law. Indeed, this Court has acknowledged the
              prudential principle that we must “exercise caution and . . . defer to
              the Legislature when called upon to make a new and potentially
              societally dislocating change to the common law.”
Woodman, 785 N.W.2d at 9 (footnotes omitted) (quoting Wold Architects & Engineers
v. Strat, 474 Mich. 223, 233, 713 N.W.2d 750 (Mich. 2006); Henry v. Dow Chem. Co.,
473 Mich. 63, 89, 701 N.W.2d 684 (Mich. 2005)) (citing Bott v. Commission of Natural
Resources, 415 Mich. 45, 327 N.W.2d 838 (Mich. 1982)).
       The same is true in this case. As previously discussed, the Childress Opinion was
decided over twenty-five years ago. Since that time, both the Tennessee Supreme Court
and the Tennessee General Assembly have had ample opportunity to affirmatively act to
change the rule established in Childress. See Childress, 777 S.W.2d at 1 (noting that
permission to appeal to the Tennessee Supreme Court was denied); Rogers v, 807 S.W.2d
at 242 (same). Indeed, the Childress Opinion specifically invited both the Tennessee
Supreme Court and the Tennessee General Assembly to scrutinize its holding. See
Childress, 777 S.W.2d at 8. Despite this fact, the Childress rule has remained unaltered
for more than two decades.
       Other courts have questioned the danger presented to recreational activities
participated in by minors in refusing to enforce liability waivers or exculpatory
agreements. See, e.g., Sharon, 769 N.E.2d at 747 (holding that declining to enforce these
waivers would “inevitably [be] destructive to school-sponsored programs”); Zivich, Inc.,
696 N.E.2d at 205 (noting the threat that recreational activities will not be available to
children without the enforcement of waivers). Indeed, even the Childress Court noted
that possible threat posed by its ruling. See Childress, 777 S.W.2d at 7–8 (discussing
whether its rule will have a chilling effect on recreational activities for children). Given
the twenty-five years under which Tennessee has been applying the rule adopted in
Childress, however, we need not speculate as to the dire consequences that may result to
children’s recreational opportunities. Indeed, Tennessee law is replete with instances of
children participating in, and becoming injured by, recreational activities. See, e.g., Neale
v. United Way of Greater Kingsport, No. E2014-01334-COA-R3-CV, 2015 WL
4537119, at *1 (Tenn. Ct. App. July 28, 2015) (involving a child injured in a
woodworking shop operated by the Boys and Girls Club); Pruitt v. City of Memphis, No.
W2005-02796-COA-R3-CV, 2007 WL 120040, at *1 (Tenn. Ct. App. Jan. 18, 2007)
(involving a child injured at a public swimming pool); Tompkins v. Annie’s Nannies,
                                           - 34 -
Inc., 59 S.W.3d 669 (Tenn. Ct. App. 2000) (involving a child injured in a downhill race
organized by her day care center); Livingston, as Parent, Next Friend of Livingston v.
Upper Cumberland Human Res. Agency, No. 01A01-9609-CV-00391, 1997 WL
107059, at *1 (Tenn. Ct. App. Mar. 12, 1997) (involving a child injured at a church
retreat); Cave v. Davey Crockett Stables, No. 03A01-9504CV00131, 1995 WL 507760,
at *1 (Tenn. Ct. App. Aug. 29, 1995) (involving a child injured at summer camp).9 In
fact, Sky High has provided this Court with no evidence that recreational activities open
to minors have in any way been hindered by the Childress rule. Accordingly, we can
easily dismiss any claim that refusing to enforce waivers of liability against children will
in any way limit the recreational opportunities open to children in Tennessee.
        Based on the foregoing, we conclude that there is no basis to depart from this
Court’s well-reasoned decision in Childress. Because the law in Tennessee states that
parents may not bind their minor children to pre-injury waivers of liability, releases, or
indemnity agreements, the trial court did not err in refusing to enforce the waiver of
liability and indemnity provisions of the release signed by Mother on behalf of Son.
                                                     IV.
       Appellants next argue that the trial court erred in denying their request to amend
their complaint to include a request for pre-majority medical expenses incurred on behalf
of the child. Here, the trial court specifically found that “for a minor’s injuries[,] the
claim for medical expenses [is] a separate and distinct claim of the parent[.]” According
to the trial court, because Mother waived her right to recover from Sky High, Mother
“could not effectively assign them or waive them to her son to allow him to pursue
them.” The trial court therefore partially denied Appellants’ motion to amend their
complaint.
        As previously discussed, a trial court’s decision on a motion to amend a pleading
is reviewed under an abuse of discretion standard. Fann v. City of Fairview, 905 S.W.2d
167, 175 (Tenn.Ct.App.1994). Rule 15.01 of the Tennessee Rules of Civil Procedure
provides that leave of court to amend pleadings “shall be freely given when justice so
requires.” The Tennessee Supreme Court has recognized that the language of Rule 15.01
“substantially lessens the exercise of pre-trial discretion on the part of a trial judge.”
Branch v. Warren, 527 S.W.2d 89, 91 (Tenn. 1975); see also Hardcastle v. Harris, 170
S.W.3d 67, 80–81 (Tenn. Ct. App. 2004). In considering a motion to amend, a trial court
is to consider several factors, including: “undue delay in filing the amendment, lack of
notice to the opposing party, bad faith by the moving party, repeated failure to cure
deficiencies by previous amendments, undue prejudice to the opposing party, and the
futility of the amendment.” Gardiner v. Word, 731 S.W.2d 889, 891–92 (Tenn. 1987).

        9
            In Cave, the child’s parent signed “a consent [form] for the child to participate in the activity
and . . . a release releasing [one of the defendants] from any liability for personal injuries received by the
child.” Id. at *1. The Court never reached the issue, however, because of a statute that precluded liability
for certain equine activities. Id. (citing Tenn. Code Ann. § 44-20-103).
                                                   - 35 -
       Although not termed as such by the trial court, it appears to this Court that the trial
court denied Appellants’ motion to alter or amend on the basis of futility—that is,
because Son could not recover pre-majority medical expenses even if requested in the
complaint, the amendment served no purpose.10 Sky High argues that the trial court was
correct in its decision, citing the Tennessee Supreme Court’s decision in Dudley v.
Phillips, 218 Tenn. 648, 651, 405 S.W.2d 468 (Tenn. 1966). In Dudley, the Tennessee
Supreme Court held that when a child is injured, two “separate and distinct causes of
action” are created: (1) a cause of action on behalf of the parent for “loss of services
[and] medical expenses to which [the parent] will be put”; and (2) “another and distinct
cause of action arises in favor of the child for the elements of damage to him, such as
pain and suffering, disfigurement, etc.” Id. at 469 (quoting 42 A.L.R. 717 (originally
published in 1926)). The rule expressed in Dudley has been reaffirmed by Tennessee
courts on multiple occasions. See Vandergriff v. ParkRidge E. Hosp., 482 S.W.3d 545,
549 (Tenn. Ct. App. 2015); Neale v. United Way of Greater Kingsport, No. E2014-
01334-COA-R3-CV, 2015 WL 4537119, at *5 (Tenn. Ct. App. July 28, 2015); Luther,
Anderson, Cleary & Ruth, P.C. v. State Farm Mut. Auto. Ins. Co., No. 03A01-9601-
CV-00015, 1996 WL 198233, at *3 (Tenn. Ct. App. Apr. 25, 1996); Rogers v. Donelson-
Hermitage Chamber of Commerce, 807 S.W.2d 242, 247 (Tenn. Ct. App. 1990)).
Indeed, the rule has been codified into Tennessee’s statutory law at Tennessee Code
Annotated section 20-1-105, which provides, in relevant part: “The father and mother of
10
     We note that this Court has previously held:

                   The court . . . should not deny a plaintiff’s Tenn. R. Civ. P. 15 Motion to Amend
                   based on an examination of whether it states a claim on which relief can be
                   granted. As the United States Supreme Court explained, “[i]f underlying facts or
                   circumstances relied on by plaintiff may be proper subject of relief, he ought to
                   be afforded opportunity to test his claim on merits and therefore should be
                   permitted to amend complaint.” Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct.
227, 230, 9 L. Ed. 2d 222 (1962). If the legal sufficiency of the proposed
                   Complaint is at issue—instead of delay, prejudice, bad faith or futility—the
                   better protocol is to grant the motion to amend the pleading, which will afford the
                   adversary the opportunity to test the legal sufficiency of the amended pleading by
                   way of a Tenn. R. Civ. P. 12.02(6) Motion to Dismiss. See McBurney v. Aldrich,
                   816 S.W.2d 30, 33 (Tenn. Ct. App. 1991).

Conley v. Life Care Centers of Am., Inc., 236 S.W.3d 713, 724 (Tenn. Ct. App. 2007). Here, it does
appear that the trial court judged the merits of Son’s claim for pre-majority expenses in denying
Appellants’ motion to alter or amend. If we were to remand to the trial court with directions to grant the
amendment, it is likely that the trial court would later grant a motion to dismiss this claim on the same
basis that it denied the motion to amend. Consequently, we cannot discern how judicial economy would
be furthered by requiring the above procedure. Furthermore, this Court in its order granting the
interlocutory appeal specifically indicated that the question of “whether the minor child can recover
medical expenses on his own behalf” was “appropriate” for interlocutory review. Accordingly, we
proceed to consider the merits of this issue.
                                                     - 36 -
a minor child have equal rights to maintain an action for the expenses and the actual loss
of service resulting from an injury to a minor child in the parents’ service or living in the
family . . . .” Tenn. Code Ann. § 20-1-105(a).
       Sky High argues that because Mother’s claims were extinguished by her valid and
undisputed execution of the waiver and indemnification language in the release, any
claim for pre-majority medical expenses is likewise barred. Appellants agree that Mother
has waived “her individual right to recover medical expenses incurred by her son.”
Indeed, all of Mother’s individual claims were voluntarily dismissed in the trial court.
Appellants also do not dispute the general rule that children may not claim pre-majority
medical expenses as a measure of damages in the child’s lawsuit because those damages
are owed solely to the parents. See Dudley, 405 S.W.2d at 469; see also Burke v. Ellis,
105 Tenn. 702, 58 S.W. 855, 857 (Tenn. 1900) (“It is not alleged or shown that the boy
incurred any expense for medical services. It is alleged these were incurred by the father.
Such an element was not proper in estimating the damages in a case brought like this, by
next friend, for the minor[.]”). Instead, Appellants argue that because Mother waived her
claims by signing the release, the child is permitted to claim the medical expenses on his
own behalf, with Mother acting in her capacity as next friend.
       In support of their argument, Appellants cite the Tennessee Supreme Court’s
decision in Wolfe v. Vaughn, 177 Tenn. 678, 152 S.W.2d 631 (Tenn. 1941). In Wolfe,
the minor was injured in an automobile accident. Because her mother was deceased and
her father incompetent, the minor filed suit with her grand uncle acting as next friend. Id.
at 633. The jury eventually awarded the minor plaintiff damages, including pre-majority
medical expenses. Id. at 632. On appeal, the defendants argued that the minor could not
recover those expenses “the insistence being that the law confers no cause of action upon
an infant for such expenses.” Id. at 633. The Tennessee Supreme Court agreed with the
defendant’s contention generally, noting:
              “Since the parent is entitled to the services and earnings of the child
              so long as the latter is legally under his custody or control, ordinarily
              an infant suing for personal injuries cannot recover for the
              impairment of his earning capacity during infancy, or for loss of
              time, or for expenses in curing his injuries, when, and only when, he
              is under the control of his parents; after emancipation he may do so.
              However, he may recover for his mental or physical pain and
              sufferings, his permanent injuries, and for the impairment of his
              power to earn money after arriving at majority.”

Id. at 634 (quoting 31 C. J. 1114, 1115). The Wolfe Court held, however, that an
exception to the rule should be present “where a child has no parent who can sue for such
expenses that she can sue for and recover the same.” Wolfe, 152 S.W.2d at 634.
Accordingly, the Tennessee Supreme Court adopted the following rule:

                                           - 37 -
              “A parent may waive or be estopped to assert his right to recover for
              loss of services, etc., by reason of injury to his minor child, and
              permit the child to recover the full amount to which both would be
              entitled, as where the parent as next friend brings an action on behalf
              of the child for the entire injury, or permits the case to proceed on
              the theory of the child’s right to recover for loss of services and
              earning capacity during minority. In such case the parent treats the
              child as emancipated in so far as recovery for such damages is
              concerned, and cannot thereafter be permitted to claim that he, and
              not the child, was entitled to recover therefor.”

Id. at 633–34 (quoting 46 C. J. 1301, 1302).

        This Court has considered the rule set down in Wolfe on a number of occasions.
See Neale v. United Way of Greater Kingsport, No. E2014-01334-COA-R3-CV, 2015
WL 4537119, at *8 (Tenn. Ct. App. July 28, 2015); Palanki ex rel. Palanki v. Vanderbilt
Univ., 215 S.W.3d 380 (Tenn. Ct. App. 2006); Smith v. King, No. CIV.A. 958, 1984 WL
586817 (Tenn. Ct. App. Sept. 21, 1984). In Smith, the child, with his parent acting in the
capacity of next friend, filed suit to recover for her injuries incurred when she was struck
by a car. Smith, 1984 WL 586817, at *1. Because the parent’s claim was barred by the
applicable statute of limitations, the child sought to recover not only the damages owed to
him, but also for pre-majority medical expenses. Id. In Smith, we held that based upon a
theory of waiver, as set down in Wolfe, “under circumstances where the parent has acted
as next friend,” the child “may maintain an action for his medical expenses provided that
he has paid them, as suggested in Burke, or is legally obligated to pay them.” Smith,
1984 WL 586817, at *2 (citing Burke, 58 S.W. at 857 (holding that it was error for the
trial court to allow evidence of pre-majority medical expenses that were paid by the
child’s parent)). The Smith court therefore remanded to determine “whether the child
could bring herself within the exception to the general rule[.]” Id. The Smith Court,
however, was not abundantly clear as to who was actually required to have paid the
expenses, the child or the parent, in order for the child to recover those damages in his or
her suit.
        The question was answered by this Court in Palanki ex rel. Palanki v. Vanderbilt
Univ., 215 S.W.3d 380 (Tenn. Ct. App. 2006), no perm. app. filed. Like the child in
Smith, the child in Palanki filed suit through his next friend. Although the parents’ claim
was not barred by the statute of limitations, the child in Palanki nevertheless requested
medical expenses incurred while he was a minor. Id. at 384. This Court held that the
child “could properly maintain his own action for pre-majority medical expenses incurred
or likely to be incurred by [the child’s mother] on his behalf[.]” Id. at 394. In reaching
this result, this Court in Palanki characterized the rule “adopted” in Smith as allowing “a
child under circumstances where the parent has acted as next friend [to] maintain an
action for his medical expenses provided that [the parent] has paid for them . . . or is
                                           - 38 -
legally obligated to pay them.” Id. (alteration in original) (quoting Smith, 1984 WL
586817, at *2).11 This Court therefore held that evidence regarding the child’s pre-
majority medical expenses was properly admitted and considered by the jury. Id. at 394.
        Recently, the United States District Court for the Eastern District of Tennessee
called into question the holding in Palanki. See Grant v. Kia Motors Corp., No. 4:14-
CV-79, 2016 WL 6247319 (E.D. Tenn. May 10, 2016).12 In Grant, the minor children
were injured in an automobile accident, and the children’s mother filed suit in her
capacity as next friend. Id. at *1. The district court, relying on Dudley, first ruled that any
claims brought by the mother individually were not tolled due to the children’s minority.
Id. at *8 (citing Tenn. Code Ann. § 29-28-103(a)) (containing an express tolling
provision applicable to minors). Because the mother filed her action after the expiration
of the statute of repose, her claims were barred. Grant, 2016 WL 6247319, at *9.
        The mother argued, however, that given that her individual claims were barred,
her children were able to pursue pre-majority medical expenses under the theory of
waiver espoused in Palanki. Id. The district court noted that under the interpretation of
the waiver rule adopted in Palanki, Tennessee’s intermediate courts “would likely permit
the minor Plaintiffs in this action to bring claims for their pre-majority medical expenses
through their mother . . . as next friend.” Id. Under well-settled rules regarding federal
courts sitting in diversity, the Grant court noted that it “must follow state law as
announced by the Supreme Court of Tennessee[,]” and “[w]here, as here, ‘a state
appellate court has resolved an issue to which the high court has not spoken, we will
normally treat [those] decisions . . . as authoritative absent a strong showing that the
state’s highest court would decide the issue differently.’” Id. (quoting Kirk v. Hanes
Corp. of North Carolina, 16 F.3d 705, 707 (6th Cir. 1994) (emphasis in original)). Based
upon its reading of Wolfe and Smith, however, the district court stated that it was
“convinced that the Supreme Court of Tennessee would not apply the waiver rule as
announced in Palanki to the case at bar.” Grant, 2016 WL 6247319, at *9. Specifically,
the Grant court concluded that the Palanki Court wrongly interpreted the ambiguous
language in Smith to allow a child to sue for expenses paid by the child’s parent when the
opposite rule was intended by the Smith Court. Id. at *10 (citing Palanki, 215 S.W.3d at
394 (citing Smith, 1984 WL 586817, at *2)).
      In reaching this conclusion, the district court first referenced the Tennessee
Supreme Court’s ruling in Wolfe, noting that “the Wolfe court clearly addressed a

11
  The Palanki Court inexplicably states that this rule was adopted in Smith with no citation of any kind
to the Tennessee Supreme Court’s seminal decision in Wolfe, upon which the Smith Court bases its
analysis.
12
   Although federal interpretations of Tennessee law are not controlling on this Court, we may consider
their analysis helpful in appropriate circumstances. See State v. Hunt, 302 S.W.3d 859, 863–64 (Tenn.
Crim. App. 2009) (“[A] federal court’s interpretation of Tennessee law is not binding on the courts of this
state.”).
                                                  - 39 -
situation in which the parents neither paid for nor were legally responsible for the child’s
medical expenses.” Grant, 2016 WL 6247319, at *10. The court in Grant likewise
concluded that the Court of Appeals in Smith was concerned only with those expenses
paid by the minor himself. Id. at 11. In support, the district court noted that the proviso in
the Smith Court’s holding that a claim for pre-majority medical expenses may stand
“provided he has paid them,” cites the Tennessee Supreme Court’s decision in Burke v.
Ellis. Grant, 2016 WL 6247319, at *11 (citing Smith, 1984 WL 586817 at *2 (citing
Burke, 58 S.W. at 857)). In Burke, the Tennessee Supreme Court ruled that the trial
court erred in allowing evidence of pre-majority medical expenses in a case brought by
the minor through his next friend. Burke, 58 S.W. at 857. Indeed, the Burke Court
mentioned that there was no proof that the child was required to pay his own medical
expenses. Id. (“[W]hile there is no proof that the child paid any expenses for medical
treatment, there is a statement that such expenses were incurred and paid by the
father[.]”). As such, the Grant court concluded that:
              Burke unmistakably stands for the proposition that it is improper for
              a jury to consider medical expenses as relevant to damages where, as
              here, a minor brings claims by next friend. Moreover, by explicitly
              mentioning twice that there is no proof that the child paid any
              expenses for medical treatment, the court implies that the outcome
              may be different if such proof were presented. Accordingly, where
              the Smith court says that the waiver rule applies to permit a child to
              recover medical expenses “provided that he has paid them, as
              suggested in Burke,” Smith, 1984 WL 586817 at *2, it is clear that
              the “he” to which the Smith court referred was intended to be “the
              child.”
Grant, 2016 WL 6247319, at *11.
       The Grant court also noted other portions of the ruling in Smith that supported its
interpretation. For example, the Smith court cited two cases regarding the question of
when a child is liable for necessaries furnished to him. Id. (citing Smith, 1984 WL
586817 at *2 (citing Gardner v. Flowers, 529 S.W.2d 708 (Tenn. 1975); Foster v.
Adcock, 161 Tenn. 217, 30 S.W.2d 239 (Tenn. 1930)). In both of these cases, however,
the dispute involved whether a child, not the child’s parent, was liable on a debt. See
Grant, 2016 WL 6247319, at *11 (citing Gardner, 529 S.W.2d at 711; Foster, 30 S.W.2d
at 240). Additionally, the Grant court noted that the remand order in Smith indicates that
the only pre-majority medical expenses that may be raised by the child are those that
were paid by him or her. See Grant, 2016 WL 6247319, at *12 (“It is clear . . . that the
court remanded the case so that the minor plaintiff could present evidence that she, the
child, had paid the medical expenses or was legally obligated to pay same.”). Indeed, the
Smith Court remanded to the trial court to determine “whether the child could bring
herself within the exception to the general rule[,]” despite the fact that the record
contained evidence that the father was billed for the child’s medical expenses. Smith,
                                          - 40 -
1984 WL 586817 at *2. Were the rule in Smith that the child could bring a claim for pre-
majority medical expenses paid by him or his parent, a remand would not have been
necessary to ascertain whether the child could “bring herself within the [waiver] rule.”
See id.
        Finally, the Grant court noted two other considerations that required it to depart
from this Court’s holding in Palanki: (1) the purpose of the waiver rule was allow a
claim where there was no threat of double recovery; and (2) accepting the Palanki
interpretation of the waiver rule would “allow a parent to collect as damages his/her
child’s pre-majority medical expenses notwithstanding the fact that the parent’s
individual claims are barred.” Grant, 2016 WL 6247319, at *12. The Grant court
concluded that such a result was untenable because it blurred the demarcation between
the parent’s claims and the child’s claims and permitted the parent to evade the fact that
his or her own claim was barred. Id.
        Although it is certainly unusual for this Court to depart from the most recent
reported Tennessee case on this subject in favor of an interpretation offered by a federal
district court, we must agree with the Court in Grant that the child in this case should not
be able to claim pre-majority expenses paid by his parents in an effort to circumvent
Mother’s execution of the release, including its waiver and indemnity provision. First, we
note that although the Palanki decision is reported in the official reporter and therefore
“controlling for all purposes,” Tenn. R. Sup. Ct. 4(g)(2), Palanki was published pursuant
to Rule 11 of the Rules of the Tennessee Court of Appeals, where no application for
permission to appeal to the Tennessee Supreme Court was filed. See Palanki, 215
S.W.3d at 380; see also Tenn. R. Ct. App. 11. As previously discussed, there is some
question as to whether opinions of the Tennessee Court of Appeals which have been
denied permission to appeal by the Tennessee Supreme Court are entitled to stare decisis
effect. See generally Evans v. Steelman, No. 01-A-01-9511-JV00508, 1996 WL 557844,
at *2, *8 (Tenn. Ct. App. Oct. 2, 1996). But see Tenn. R. Sup. Ct 4(g)(2). Regardless, the
Tennessee Supreme Court has specifically held that:
              [W]hen no application for review of an opinion of the
              intermediate courts is sought, it has no stare decisis effect,
              and such an opinion cannot serve to modify or change
              existing law. The doctrine of sta[r]e decisis, especially as
              respects rules of property, does not apply with full force until
              the question has been determined by a court of last resort.
Swift v. Kirby, 737 S.W.2d 271, 277 (Tenn. 1987). As such, the decision in Palanki
simply cannot serve to alter or change the decisions by the Tennessee Supreme Court in
Wolfe and Burke. See also Bloodworth v. Stuart, 221 Tenn. 567, 572, 428 S.W.2d 786,
789 (Tenn. 1968) (citing City of Memphis v. Overton, 54 Tenn. App., 419, 392 S.W.2d
86 (Tenn.1964) (“The Court of Appeals has no authority to overrule or modify [the
Tennessee] Supreme Court’s opinions.”)). Morris v. Grusin, No. W2009-00033-COA-
                                           - 41 -
R3-CV, 2009 WL 4931324, at *4 (Tenn. Ct. App. Dec. 22, 2009) (quoting Davis v.
Davis, No. M2003-02312-COA-R3-CV, 2004 WL 2296507, at *6 (Tenn. Ct. App. Oct.
12, 2004) (“Once the Tennessee Supreme Court has addressed an issue, its decision
regarding that issue is binding on the lower courts.”)); Thompson v. State, 958 S.W.2d
156, 173 (Tenn. Crim. App. 1997) (quoting State v. Irick, 906 S.W.2d 440, 443 (Tenn.
1995) (“[I]t is a controlling principle that inferior courts must abide the orders, decrees
and precedents of higher courts. The slightest deviation from this rigid rule would disrupt
and destroy the sanctity of the judicial process.”)); Levitan v. Banniza, 34 Tenn. App.
176, 185, 236 S.W.2d 90, 95 (Tenn. Ct. App. 1950) (“This court is bound by the
decisions of the Supreme Court.”). Accordingly, to the extent that the decision in Palanki
conflicts with either Wolfe or Burke, we are required to disregard it.
       Furthermore, we agree with the Grant court’s comment that in both Smith and
Wolfe, the Court was concerned with the situation wherein the child himself paid the
medical expenses. See Grant, 2016 WL 6247319, at *11–12 (citing Wolfe, 152 S.W.2d at
634; Smith, 1984 WL 586817 at *2). Indeed, in Wolfe, the child’s parents were not at all
involved in her life. Wolfe, 152 S.W.2d at 634. Accordingly to deprive her of the pre-
majority medical expenses which she herself paid simply due to a legal fiction that all
parents must pay for the pre-majority medical expenses of their children would have been
fundamentally unfair. The Smith Court, likewise, indicated that the child, rather than the
parent, must have paid the medical expenses and specifically cited the Tennessee
Supreme Court’s decision in Burke in announcing its rule. Smith, 1984 WL 586817 at
*2. Again, Burke unequivocally held that the child could not present proof of pre-
majority medical expenses paid by his parent. Burke, 58 S.W. at 857.
       Interpreting the Wolfe waiver rule in this fashion best comports with Tennessee
law. First, allowing the minor child to recover those expenses he himself has paid
harmonizes with Tennessee’s public policy of protecting the financial interests of minors.
See discussion, supra. To hold otherwise would prevent the child from being fully
compensated for the damages that he actually incurred based upon an arbitrary
determination that those expenses were paid by the child’s parent, even in the face of
proof to the contrary. Furthermore, to allow the child in this case to claim Mother’s
damages despite the fact that she executed a valid release and indemnity agreement
would be to frustrate this state’s public policy of enforcing clear and unambiguous
exculpatory agreements entered into freely by adults. See Moss v. Fortune, 207 Tenn.
426, 429, 340 S.W.2d 902, 903–04 (Tenn. 1960). Indeed, the Smith Court specifically
confined the rule to only those claims that the parent “might have[.]” Smith, 1984 WL
586817 at *2. In this case, however, Mother’s claims have been extinguished by her
execution of the release. Accordingly, she has no claim that she may waive in favor of the
child.




                                          - 42 -
       A recent Tennessee Supreme Court case supports our analysis. In Calaway ex rel.
Calaway v. Schucker, 193 S.W.3d 509 (Tenn. 2005), as amended on reh’g in part (Feb.
21, 2006), the child’s mother filed a medical malpractice action in federal district court as
next friend of her minor child. Id. at 512. There was no dispute that the mother’s claims
were barred by the applicable statute of repose. The dispute in the case concerned
whether the child’s claim was likewise barred by the statute of repose or whether the
statutory time limit was tolled during the child’s minority. Id. Because the dispute
involved Tennessee law, the Tennessee Supreme Court accepted four certified questions
from the federal court. Id. The Tennessee Supreme Court ultimately concluded that the
medical malpractice statute of repose was not tolled by a child’s minority but held that
the rule would only be applied prospectively. Id. at 517–18. The Calaway Court
thereafter answered the following certified question:
              Question 1: Does a minor child have a personal claim for
              medical expenses arising from an injury caused by the fault of
              another when the claim of the child’s parent for such medical
              expenses is barred by a statute of limitation or repose?
              Answer: No.
Id. at 519. We acknowledge that this rule is offered with no elaboration and only
expressly addresses the situation wherein a parent’s claim is barred by a statute of
limitation or repose. Id. Regardless, we find it highly persuasive that the Tennessee
Supreme Court does not intend to allow a child to raise claims belonging to his parent
simply because the parent cannot maintain his or her action, either because of the
expiration of a statute of limitation or repose or the waiver of that claim through an
exculpatory agreement.
        Based on the foregoing, we conclude that Son cannot maintain an action for pre-
majority medical expenses that were paid or will be paid by his parents. Rather, under the
rule in Wolfe and Smith, Son may only maintain an action for those medical expenses
that he paid or is obligated to pay. Here, the motion to amend Appellants’ complaint does
not conclusively illustrate whether the requested damages constitute medical expenses
paid by Son’s parents or medical expenses paid by Son. Like the Smith Court, we are
reluctant to hinder Son’s ability to fully recover for his injuries. Accordingly, we reverse
the trial court’s ruling denying the motion to amend the complaint only so as to allow
Appellants to raise a claim for those pre-majority medical expenses paid by Son or for
which Son is obligated to pay. With regard to any pre-majority medical expenses paid by
Son’s parents, we affirm the trial court’s order denying the motion to amend the
complaint.
                                        Conclusion
     The judgment of the Davidson County Circuit Court is reversed as to the motion to
amend the complaint only to the extent of allowing Son to raise a claim for those pre-
                                        - 43 -
majority medical expenses paid by Son or for which Son is obligated to pay. The
judgment of the trial court is affirmed in all other respects. Costs of this appeal are taxed
one-half to Appellants Crystal Blackwell as next friend to Jacob Blackwell, and their
surety, and one-half to Appellee Sky High Sports Nashville Operations, LLC, for all of
which execution may issue if necessary.



                                                    _________________________________
                                                    J. STEVEN STAFFORD, JUDGE




                                           - 44 -